EXECUTION VERSION


--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER
AMONG
PAREXEL INTERNATIONAL CORPORATION
LIMA INTERNATIONAL CORPORATION,
LIQUENT, INC.
THE PRINCIPAL STOCKHOLDERS OF LIQUENT, INC.
(NAMED HEREIN)
AND
ML SELLER REP LLC, SOLELY IN ITS CAPACITY AS REPRESENTATIVE
Dated as of December 21, 2012



--------------------------------------------------------------------------------








--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
 
ARTICLE I DEFINITIONS
2
 
 
Section 1.01 Definitions
2
 
 
ARTICLE II THE MERGER
12
 
 
Section 2.01 The Merger
12
Section 2.02 Effective Time; Closing
12
Section 2.03 Effect of the Merger
12
Section 2.04 Certificate of Incorporation; Bylaws
12
Section 2.05 Directors and Officers
13
Section 2.06 Conversion of Securities
13
Section 2.07 Payments
13
Section 2.08 Pre-Closing Consideration Adjustments and Closing Cash
15
Section 2.09 Post-Closing Consideration Adjustment
15
Section 2.10 Company Restricted Stock
18
Section 2.11 Dissenting Company Shares
18
Section 2.12 Payment and Surrender of Certificates
19
Section 2.13 Withholding Rights
20
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
20
 
 
Section 3.01 Organization and Qualification; Subsidiaries
21
Section 3.02 Capitalization
21
Section 3.03 Authority
22
Section 3.04 No Conflict; Required Filings and Consents
22
Section 3.05 Subsidiaries
23
Section 3.06 Financial Statements
24
Section 3.07 Absence of Certain Changes
24
Section 3.08 Undisclosed Liabilities
25
Section 3.09 Material Contracts
25
Section 3.10 Property and Leases
26
Section 3.11 Permits; Compliance
27
Section 3.12 Litigation
28
Section 3.13 Labor Matters
28
Section 3.14 Plans
30
Section 3.15 Intellectual Property
31
Section 3.16 Taxes
34
Section 3.17 Accounts Receivable
36
Section 3.18 Powers of Attorney
36
Section 3.19 Environmental Matters
36
Section 3.20 Insurance
37
Section 3.21 Warranties
37
Section 3.22 Customers and Suppliers
38
Section 3.23 Certain Business Relationships With Affiliates
38
Section 3.24 Brokers
38


- i -



--------------------------------------------------------------------------------



Section 3.25 Prepayments, Prebilled Invoices and Deposits
39
Section 3.26 NO OTHER REPRESENTATIONS AND WARRANTIES
39
 
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
39
 
 
Section 4.01 Organization and Qualification
39
Section 4.02 Authority
40
Section 4.03 No Conflict; Required Filings and Consents
40
Section 4.04 Litigation
41
Section 4.05 Purchaser
41
Section 4.06 Brokers
41
Section 4.07 Investment Intent
41
Section 4.08 Sufficiency of Funds
41
Section 4.09 Independent Assessment
42
 
 
ARTICLE V ADDITIONAL AGREEMENTS
42
 
 
Section 5.01 Conduct of Business by the Company Pending the Merger
42
Section 5.02 Stockholders’ Approval
44
Section 5.03 Access to Information; Confidentiality
44
Section 5.04 Directors’ and Officers’ Indemnification and Insurance
45
Section 5.05 Notification of Certain Matters
46
Section 5.06 Consents and Approvals
46
Section 5.07 Further Assurances
47
Section 5.08 Public Announcements
47
Section 5.09 Tax Returns
47
Section 5.10 Fees and Expenses
48
Section 5.11 Access to Customers and Suppliers
48
Section 5.12 [INTENTIONALLY OMITTED]
48
Section 5.13 Exclusivity
49
Section 5.14 Securityholders’ Representative
49
 
 
ARTICLE VI CONDITIONS TO THE MERGER
51
 
 
Section 6.01 Conditions to Each Party’s Obligation to Effect the Merger
51
Section 6.02 Conditions to Obligations of Parent and Purchaser
51
Section 6.03 Conditions to Obligations of the Company
52
 
 
ARTICLE VII TERMINATION
53
 
 
Section 7.01 Termination
53
Section 7.02 Effect of Termination
54
 
 
ARTICLE VIII INDEMNIFICATION
55
 
 
Section 8.01 Survival
55
Section 8.02 Indemnification Other than for Tax Matters
55
Section 8.03 Tax Indemnification
57
Section 8.04 Limitations
58
Section 8.05 Indemnification Claim Procedures
59
Section 8.06 Calculation of Damages
60
Section 8.07 Indemnification Escrow
61


- ii -



--------------------------------------------------------------------------------



Section 8.08 Release of Escrow
61
Section 8.09 Tax Treatment of Indemnity Payment
62
 
 
ARTICLE IX POST-CLOSING AGREEMENTS
62
 
 
Section 9.01 Proprietary Information
62
Section 9.02 No Solicitation or Hiring of Former Employees
63
 
 
ARTICLE X GENERAL PROVISIONS
63
 
 
Section 10.01 Amendment
63
Section 10.02 Waiver
63
Section 10.03 Notices
64
Section 10.04 Severability
65
Section 10.05 Entire Agreement; Third-Party Beneficiaries
65
Section 10.06 Assignment
65
Section 10.07 Specific Performance
65
Section 10.08 Governing Law
66
Section 10.09 Waiver of Jury Trial
66
Section 10.10 Legal Representation
66
Section 10.11 General Interpretation
67
Section 10.12 Time
67
Section 10.13 Counterparts
68












- iii -



--------------------------------------------------------------------------------

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER
AGREEMENT AND PLAN OF MERGER, dated as of December 21, 2012 (this “Agreement”),
among PAREXEL International Corporation, a Delaware corporation (“Parent”), Lima
International Corporation, a Delaware corporation and a wholly-owned subsidiary
of Parent (“Purchaser”), Liquent, Inc., a Delaware corporation (the “Company”),
solely for purposes of Sections 2.07, 2.13, 3.03, 3.04, and Articles VIII and IX
hereof, Liquent Acquisition, LLC, Richard Riegel, and David Pincus (each a
“Principal Stockholder” and, collectively, the “Principal Stockholders”), and ML
SELLER REP LLC (the “Securityholders’ Representative”), solely in its capacity
as Securityholders’ Representative. Parent, Purchaser, the Company, the
Principal Stockholders and the Securityholders’ Representative are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.
W I T N E S S E T H :
WHEREAS, this Agreement contemplates a merger of Purchaser with and into the
Company, with the Company becoming the Surviving Corporation in accordance with
this Agreement. In connection with the Merger, among other things, the
Securityholders will receive cash consideration in exchange for their capital
stock of the Company;
WHEREAS, concurrently with the execution of this Agreement, and as a condition
of the willingness of Parent and Purchaser to enter into this Agreement, certain
directors of the Company are entering into non-competition agreements and such
individuals and the Principal Stockholders are entering into non-solicitation
agreements with Purchaser;
WHEREAS, the Parties intend that, as soon as practicable following the execution
of this Agreement, and as a condition of the willingness of Parent, Purchaser
and the Company to enter into this Agreement, certain Principal Stockholders
will cause written consents to approve the transactions contemplated by this
Agreement to be executed by themselves or by their proxy holders;
WHEREAS, the respective Board of Directors of Parent, Purchaser and the Company
have approved this Agreement and declared advisable that Purchaser merge with
and into the Company, with the Company surviving the merger as a wholly-owned
subsidiary of Parent (the “Merger”) upon the terms and subject to the conditions
of this Agreement and in accordance with the DGCL (defined below); and
WHEREAS, the Board of Directors of the Company has (i) determined that the
Merger is advisable, fair and in the best interests of the Company and its
Securityholders, (ii) approved this Agreement in accordance with the provisions
of the DGCL, and (iii) directed that this Agreement and the Merger be submitted
to the Securityholders of the Company for their adoption and approval and
resolved to recommend that the Securityholders of the Company vote in favor of
the adoption of this Agreement and the approval of the Merger;
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained in this Agreement, and intending to be legally bound,
Parent, Purchaser,

- 1 -



--------------------------------------------------------------------------------



the Company, the Principal Stockholders and the Securityholders’ Representative
agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01    Definitions. For purposes of this Agreement:
“AAA” means the American Arbitration Association.
“Adjustment Time” means 11:59 P.M. on the date prior to the Closing Date.
“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.
“Applicable Accounting Principles” means those accounting principles generally
accepted in the United States (“GAAP”) and applied in a manner consistent with
the preparation of the Audited Financial Statements on an historical basis;
provided, however, that the Balance Sheet is subject to normal year-end
adjustments (which in the aggregate, will not be material) and, with respect to
the Unaudited Financial Statements, does not contain all footnotes required
under GAAP and does not contain statements of changes in redeemable Preferred
Stock and Stockholder’s equity.
“Arbitration Firm” means a mutually agreeable Big-4 accounting firm or, if such
firm is unable or unwilling to act, such other nationally recognized independent
public accounting firm as shall be agreed upon by Parent and the
Securityholders’ Representative in writing, provided, that if the
Securityholders’ Representative and Parent fail or refuse to select a firm
within ten (10) calendar days after written request therefor by the
Securityholders’ Representative or Parent, such an independent nationally
recognized accounting firm shall be selected in accordance with the rules of the
New York, NY office of the AAA (the “Neutral Accountant”).
“Base Consideration” means $72,000,000.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York, New York are authorized or obligated by Law or executive
order to close.
“Bylaws” means the bylaws of the Company.
“Cash and Cash Equivalents” means cash and cash equivalents held by the Company
and its Subsidiaries, determined in accordance with Applicable Accounting
Principles.
“Closing Cash” means the aggregate amount of Cash and Cash Equivalents as of the
Adjustment Time determined in accordance with Applicable Accounting Principles.

- 2 -



--------------------------------------------------------------------------------



“Closing Cash Payment” means the Base Consideration plus the Closing Working
Capital Overage, if any, plus the Closing Cash minus the Escrow Amount minus the
Payoff Amount, if any, minus the Closing Working Capital Underage, if any, minus
the Securityholders’ Representative Reserve.
“Closing Date” means the date of the Closing.
“Company Certificate” means a certificate delivered by the Company (without
qualification as to knowledge, materiality or otherwise), signed on behalf of
the Company by a duly authorized officer of the Company, to the effect that each
of the conditions specified in Section 6.02(a)-(c) is satisfied in all respects.
“Company Charter” means the Third Amended and Restated Certificate of
Incorporation of the Company, as further amended by the Certificate of Amendment
of the Third Amended and Restated Certificate of Incorporation of the Company.
“Company Common Shares” means shares of Company Common Stock.
“Company Common Stock” means “Common Stock,” with no par value, as defined in
the Company Charter.
“Company Intellectual Property” means the Company Owned Intellectual Property
and the Company Licensed Intellectual Property.
“Company Licensed Intellectual Property” means all Intellectual Property that is
licensed to the Company or any of its Subsidiaries by any Third Party.
“Company Owned Intellectual Property” means Intellectual Property owned by or
registered in the name of the Company or any of its Subsidiaries.
“Company Preferred Shares” means shares of the Company Preferred stock, with no
par value.
“Company Preferred Stock” means “Class A Preferred Stock” as defined in the
Company Charter.
“Company Registrations” means Intellectual Property Registrations that are
registered or filed in the name of the Company or any of its Subsidiaries, alone
or jointly with others.
“Company Shares” means shares of the Company’s capital stock, including, without
limitation the Company Common Stock, Company Preferred Stock, Company Restricted
Shares and Dissenting Company Shares.
“Company Source Code” means the source code for any Software included in the
Customer Offerings or Internal Systems or other confidential information
constituting, embodied in or pertaining to such Software.

- 3 -



--------------------------------------------------------------------------------



“Company Stock Plan” means any stock option plan or other stock or
equity-related plan of the Company.
“Contract” means any contract, lease, license, legally binding commitment,
purchase order, indenture, note, bond or other agreement.
“Control” (including the terms “controlled by” and “under common control with”
and other correlative terms thereof) means the possession, directly or
indirectly, or as trustee or executor, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, by Contract or credit
arrangement or otherwise.
“Customer Offerings” means (a) the products (including Software and
Documentation) that the Company or any of its Subsidiaries (i) currently
develops, manufactures, markets, distributes, makes available, sells or licenses
to third parties, or (ii) has developed, manufactured, marketed, distributed,
made available, sold or licensed to Third Parties within the previous six (6)
years, or (iii) currently plans to develop, manufacture, market, distribute,
make available, sell or license to third parties in the future and (b) the
services that the Company or any of its Subsidiaries (i) currently provides or
makes available to Third Parties, or (ii) has provided or made available to
third parties within the previous six (6) years, or (iii) currently plans to
provide or make available to Third Parties in the future.
“Damages” means any and all debts, obligations and other liabilities, losses,
monetary damages, fines, fees, penalties, Taxes, interest, court costs, costs of
investigators, fees and expenses of external attorneys, accountants, financial
advisors and other experts, and other expenses of litigation, arbitration or
other dispute resolution procedures, but excluding any special, punitive, or
exemplary damages (other than such Damages assessed against any Parent
Indemnified Party or Seller Indemnified Party pursuant to any Third Party claim
or award).
“DGCL” means the General Corporation Law of the State of Delaware.
“Distribution Allocation Schedule” means a schedule, listing the amount of
consideration to be paid to each Securityholder pursuant to Section 2.06, to be
delivered by the Company to Parent upon execution of this Agreement and updated
by the Company no less than two (2) days prior to Closing.
“Documentation” means printed, visual or electronic materials, reports, white
papers, documentation, specifications, designs, flow charts, code listings,
instructions, user manuals, frequently asked questions, release notes, recall
notices, error logs, diagnostic reports, marketing materials, packaging,
labeling, service manuals and other information describing the use, operation,
installation, configuration, features, functionality, pricing, marketing or
correction of a product, whether or not provided to end users.
“Environmental Laws” means any applicable Law imposing liability or establishing
requirements for the use, storage and disposal of Hazardous Materials, including
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601 et

- 4 -



--------------------------------------------------------------------------------



seq., as amended; the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et
seq., as amended; the Clean Air Act, 42 U.S.C. 7401 et seq., as amended; and the
Clean Water Act, 33 U.S.C. 1251 et seq., as amended.
“ERISA Affiliate” means any Person that, together with the Company, would be or
was at any time within the current or preceding six years treated as a single
employer under Section 414 of the Code or Section 4001 of ERISA.
“Escrow Agent” means American Stock Transfer & Trust Company, LLC.
“Escrow Agreement” means an agreement by and among Parent, the Escrow Agent and
the Securityholders’ Representative in the form attached to this Agreement as
Exhibit A.
“Escrow Amount” means 10% of the Base Consideration.
“Escrow Funds” means, at any given time after Closing, the funds remaining in
the one or more accounts in which the Escrow Agent has deposited the Escrow
Amount in accordance with the Escrow Agreement, including remaining amounts of
interest earned.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Exploit” (including the term “Exploitation”) means develop, design, test,
modify, make, use, sell, have made, used and sold, import, reproduce, market,
distribute, commercialize, support, maintain, correct and create derivative
works of free of all rightful claims of Intellectual Property infringement.
“Foreign Antitrust Laws” means any applicable foreign or supranational law,
regulation, legislation or decree of any jurisdiction other than the United
States regarding merger control, antitrust or competition matters, or designed
to prohibit, restrict or regulate actions for the purpose or effect of
monopolization, restraint of trade or merger control.
“Foreign Benefit Plan” means each Plan maintained by Company or any Subsidiary
for its employees located outside of the United States, other than any such plan
that is sponsored by any Governmental Entity.
“Governmental Authority” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality or district; (b)
federal, state, local, municipal, foreign or other government; or (c)
governmental authority of any nature (including any governmental division,
subdivision, department, agency, bureau, branch, office, commission, council,
board, officer, official, organization, unit, body or entity and any court or
other tribunal).
“Hazardous Materials” means (a) those substances defined in or regulated as
hazardous or toxic substances, materials or wastes under Environmental Laws; (b)
oil, petroleum and petroleum products, including crude oil and any fractions
thereof; (c) damaged and friable asbestos; and (d) any chemicals, other
hazardous, radioactive or toxic materials, other material (or article containing
such material) listed or subject to regulation under any Law due to its

- 5 -



--------------------------------------------------------------------------------



potential, directly or indirectly, to harm the environment or the health of
humans or other living beings.
“Indebtedness” means with respect to any Person (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services (other
than trade payables incurred in the Ordinary Course of Business, accrued
liabilities, deferred revenues accrued for or reserved against and any
indebtedness secured by a purchase money security interest); (b) that portion of
obligations with respect to capital leases that is properly classified as a
liability on a balance sheet in conformity with GAAP; (c) notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) guaranties securing indebtedness for
borrowed money; (e) letters of credit, surety bonds, performance bonds, or
similar obligations to the extent drawn upon; (f) obligations (whether or not
such Person has assumed or become liable for the payment of such obligation)
secured by Liens other than Permitted Liens; and (g) all interest, prepayment
premiums and penalties, and any other fees, expenses, indemnities and other
amounts payable as a result of the prepayment or discharge of any indebtedness;
provided that none of the foregoing shall be included as Indebtedness to the
extent it is included in Final Working Capital.
“Intellectual Property” means the following subsisting throughout the world:
(a)    Patent Rights;
(b)    Trademarks and all goodwill in the Trademarks;
(c)    Copyrights, designs, data and database rights and registrations and
applications for registration thereof, including moral rights of authors;
(d)    mask works and registrations and applications for registration thereof
and any other rights in semiconductor topologies under the Laws of any
jurisdiction; and
(e)    inventions, invention disclosures, statutory invention registrations,
trade secrets and confidential business information, know-how, manufacturing and
product processes and techniques, research and development information,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information, whether
patentable or nonpatentable, whether copyrightable or noncopyrightable and
whether or not reduced to practice.
“Intellectual Property Registrations” means Patent Rights, registered
Trademarks, registered copyrights and designs, mask work registrations, and
applications for each of the foregoing.
“Internal Systems” means the Software and Documentation and the computer,
communications and network systems (both desktop and enterprise-wide),
laboratory equipment, reagents, materials and test, calibration and measurement
apparatus used by the Company or any of its Subsidiaries in their business or
operations or to develop, manufacture, fabricate, assemble, provide, distribute,
support, maintain or test the Customer Offerings, whether located on the

- 6 -



--------------------------------------------------------------------------------



premises of the Company or any of its Subsidiaries or hosted at a third party
site. All Internal Systems that are material to the business of the Company or
any of its Subsidiaries are listed and described in Section 3.15(d) of the
Disclosure Schedule.
“Knowledge of the Company” means the knowledge of each of Richard Riegel and
David Pincus or the actual knowledge such individual would have had after
reasonable inquiry.
“Lien” means any liens, claims, mortgages, encumbrances, pledges, security
interests, options, rights of first refusal, or other charges of any kind.
“Liquidation Amount” means the amount payable with regard to each share of
Company Preferred Stock pursuant to Article IV, Section (2)(a) of the Company
Charter.
“Material Adverse Effect” means any change, event, circumstance, development
with respect to, or effect, individually or in the aggregate, that has had or
would reasonably be expected to be materially adverse to the business, assets,
liabilities, capitalization, condition (financial or otherwise) or results of
operations of the Company and its Subsidiaries, taken as a whole; provided,
that: (x) events, conditions, circumstances, developments, changes and effects
arising from or relating to (a) general business or economic conditions, (b)
national or international political or social conditions, including, but not
limited to, the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack on the United States, or any of its
territories, possessions or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States, (c) financial,
banking or securities markets (including any disruption of such markets, any
decline in the price of any security or any market index), (d) changes in GAAP,
(e) changes in Law, or (f) the taking of any action specifically required by
this Agreement; and (y) any failure in and of itself (as distinguished from any
change or effect giving rise to or contributing to such failure) to meet a
financial forecast, shall not, to that extent, constitute a Material Adverse
Effect; provided, that in the case of either clause (x) and (y) above such event
or series of events or circumstances does not have a disproportionate effect on
the Company relative to other industry participants; provided, further, that to
the extent any adverse change, event or circumstance or development is cured
prior to the Effective Time, it shall not be taken into account in determining
the occurrence of any Material Adverse Effect.
“Net Working Capital” means, as of the Adjustment Time, the net working capital
of the Company, calculated in a manner consistent with Exhibit B, and that, for
the avoidance of doubt, includes and only includes those line items, prepared in
accordance with Applicable Accounting Principles, used to calculate the values
in the line titled “Adjusted Net Working Capital.
“Open Source Materials” means all Software, Documentation or other material that
is distributed as “free software”, “open source software” or under a similar
licensing or distribution model, including, but not limited to, the GNU General
Public License (GPL), GNU Lesser General Public License (LGPL), Mozilla Public
License (MPL), Apache, or any other license described by the Open Source
Initiative as set forth on www.opensource.org.

- 7 -



--------------------------------------------------------------------------------



“Ordinary Course of Business” means the ordinary course of business consistent
with past practice.
“Patent Rights” means all patents, patent applications, utility models, design
registrations and certificates of invention and other governmental grants for
the protection of inventions or industrial designs (including all related
continuations, continuations-in-part, divisionals, reissues and reexaminations).
“Paying Agent” means American Stock Transfer & Trust Company, LLC.
“Per Share Amount” means the product of (a) Per Share Portion and (b) the
Closing Cash Payment minus the aggregate Liquidation Amount.
“Per Share Portion” means a fraction, the numerator of which is one, and the
denominator of which is the number of Company Shares issued and outstanding
immediately prior to the Effective Time (other than any Company Shares to be
canceled pursuant to Section 2.06(c)).
“Permitted Lien” means (a) mechanics’, carriers’, workmen’s, repairmen’s,
landlords’, warehousemen’s or similar Liens (whether arising by contract or by
operation of Law) arising or incurred in the Ordinary Course of Business;
(b) Liens for Taxes, assessments and any other governmental charges which are
not delinquent or which are being contested in good faith by appropriate
proceedings (and for which an appropriate reserve has been established on the
Balance Sheet to the extent required by the Applicable Accounting Principles);
(c) other imperfections of title or encumbrance, if any, which imperfections of
title or other encumbrances, individually or in the aggregate, do not materially
impair the use or value of the property to which they relate; (d) zoning,
building codes and other land use laws regulating the use or occupancy of
property owned or leased by the Company or activities conducted thereon; and (e)
all leases, subleases, licenses, concessions or service contracts regulating the
use or occupancy of real property owned or leased by the Company or activities
conducted thereon.
“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association or entity or
Governmental Authority.
"Pre-Closing Tax Period" means any Tax period ending on or before the Closing
Date and the portion of any Straddle Period which precedes and includes the
Closing Date.
“Registered Intellectual Property” means Company Owned Intellectual Property
that is the subject of a pending application or an issued patent, copyright,
trademark, or domain name registration.
“Release” means any spilling, leaking, pumping, emitting, emptying, discharging,
injecting, escaping, leaching, migrating, dumping, or disposing of Hazardous
Materials (including the abandonment or discarding of barrels, containers or
other closed receptacles containing Hazardous Materials) into the environment in
violation of Environmental Laws.

- 8 -



--------------------------------------------------------------------------------



“Representative” means, with respect to a Person, the directors, officers,
employees, agents (including financial and legal advisors) and other
representatives of such Person.
“Securities Act” means the Securities Act of 1933, as amended.
“Securityholders” means holders of the Company Shares immediately prior to the
Effective Time.
“Seller Expenses” means all costs, fees and expenses incurred by the Company or
any of its Subsidiaries, or by the Company or any of its Subsidiaries on behalf
of any Securityholder, in each case in connection with the negotiation of this
Agreement and/or the consummation of the transactions contemplated by this
Agreement (whether incurred prior to or after the date of this Agreement),
including, without limitation, any accounting, brokerage fees, commissions,
finders’ fees or financial advisory fee, including any fees payable to Marlin
Equity Partners or its Affiliates, and the fees and expenses of Schulte Roth &
Zabel LLP and Harris Williams, amounts paid by the Company for the D&O Tail and
any Taxes or fees paid by the Company that are the responsibility of the
Securityholders pursuant to Section 5.10.
“Software” means computer software code, applications, utilities, development
tools, diagnostics, databases and embedded systems, whether in source code,
interpreted code or object code form.
“Straddle Period" means any Tax Period that begins before the Closing Date and
ends after the Closing Date.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust, association or other non-corporate
business enterprise in which such Person holds stock or other ownership
interests, directly or indirectly, representing (a) more than 50% of the voting
power of all outstanding stock or ownership interests of such entity or (b) the
right to receive more than 50% of the net assets of such entity available for
distribution to the holders of outstanding stock or ownership interests upon a
liquidation or dissolution of such entity.
“Target Working Capital” means $2,010,292.
“Tax” or “Taxes” means all federal, state, local, foreign and other net income,
gross income, gross receipts, value-added, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs duties or other taxes or fees imposed by any Governmental
Authority, together with any interest, and any penalties or additions to tax
with respect thereto.
“Tax Returns” means all returns and other filings (including elections,
declarations, disclosures, schedules, estimates and information returns)
supplied or required to be supplied to a Governmental Authority (or any agent of
such Governmental Authority) relating to Taxes.

- 9 -



--------------------------------------------------------------------------------



“Third Party” means any Person other than Parent and its Subsidiaries (including
Purchaser) and the respective Representatives of Parent and its Subsidiaries.
“Trademarks” means all registered trademarks and service marks, logos, Internet
domain names, corporate names and doing business designations and all
registrations and applications for registration of the foregoing, common law
trademarks and service marks and trade dress.
The following terms have the meaning set forth in the Sections set forth below:
Defined Term
 
Section Reference
 
 
 
Action
 
Section 3.12
Acquisition Proposal
 
Section 5.13(a)
Aggregate Company Share Consideration
 
Section 2.06 (b)
Agreement
 
Preamble
Balance Sheet
 
Section 3.05
Balance Sheet Date
 
Section 3.06 (a)
Basket Amount
 
Section 8.04 (c)
Cap
 
Section 8.04 (a)
Cash Statement
 
Section 2.09 (g)
Certificate of Merger
 
Section 2.02
Certificates
 
Section 2.12 (a)
Claims
 
Section 8.02 (b)
Closing
 
Section 2.02
Code
 
Section 2.13
Company
 
Preamble
Company Board
 
Section 5.02 (a)
Company Required Approvals
 
Section 3.04 (b)
Company Restricted Stock
 
Section 2.10
Company Stockholder Approval
 
Section 3.03
Confidentiality Agreement
 
Section 5.03 (b)
Consent Notice
 
Section 5.02 (b)
D&O Tail
 
Section 5.04 (b)
Disclosure Schedule
 
ARTICLE III
Dissenting Company Shares
 
Section 2.11 (a)
Downward Adjustment Amount
 
Section 2.09 (c)
Downward Cash Adjustment Amount
 
Section 2.09 (g)
Effective Time
 
Section 2.02
ERISA
 
Section 3.14 (a)
Final Closing Cash Amount
 
Section 2.09 (g)
Final Working Capital
 
Section 2.09 (a)
Financial Statements
 
Section 3.06 (a)
Fundamental Representations
 
Section 8.04 (c)
GAAP
 
Section 3.06 (a)
Government Contract
 
Section 8.02(a)(viii)
HSR Act
 
Section 3.04 (b)


- 10 -



--------------------------------------------------------------------------------



Defined Term
 
Section Reference
 
 
 
Indemnification Claim
 
Section 8.05
Indemnified Party
 
Section 8.05
Indemnified Person
 
Section 5.04 (a)
Indemnitor
 
Section 8.05
Law
 
Section 3.04 (a)
Letter of Transmittal
 
Section 2.12 (a)
Material Contracts
 
Section 3.09 (a)
Material Customer
 
Section 3.22(a)
Material Suppliers
 
Section 3.22(b)
Merger
 
Recitals
Neutral Accountant
 
Section 1.01
Notice of Disagreement
 
Section 2.09 (f)
Order
 
Section 3.12
Outside Date
 
Section 7.01 (b)(i)
Parent
 
Preamble
Parent Claims
 
Section 8.02 (a)
Parent Disclosure Schedule
 
ARTICLE IV
Parent Indemnified Parties
 
Section 8.02 (a)
Payoff Amount
 
Section 2.07 (a)
Pending Claim
 
Section 8.08 (c)
Per Claim Basket
 
Section 8.04 (c)
Permits
 
Section 3.11 (a)
Plans
 
Section 3.14 (a)
Purchaser
 
Preamble
Real Property Lease
 
Section 3.10 (c)
Securityholder Group
 
Section 10.10
Securityholders’ Representative
 
Preamble
Securityholders’ Representative Account
 
Section 2.07 (b)
Securityholders’ Representative Indemnified Party
 
Section 5.11
Securityholders’ Representative Reserve
 
Section 2.07 (b)
Seller Agreements
 
Section 3.03
Seller Expenses Schedule
 
Section 2.07 (a)
Seller Indemnified Parties
 
Section 8.02 (b)
Sellers’ Claims
 
Section 8.02 (b)
Superior Proposal
 
Section 5.13(a)
Survival Expiration Date
 
Section 8.01 (a)
Surviving Corporation
 
Section 2.01
Unused Securityholders’ Representative Reserve
 
Section 2.07 (b)
Unaudited Financial Statements
 
Section 3.06(a)
Upward Adjustment Amount
 
Section 2.09 (d)
Upward Cash Adjustment Amount
 
Section 2.09 (g)
Working Capital Estimate
 
Section 2.08 (a)
Working Capital Overage
 
Section 2.08 (a)
Working Capital Statement
 
Section 2.09 (a)


- 11 -



--------------------------------------------------------------------------------



Defined Term
 
Section Reference
 
 
 
Working Capital Underage
 
Section 2.08 (a)
Written Consents
 
Section 5.02 (a)

ARTICLE II
THE MERGER
Section 2.01    The Merger. Upon the terms and subject to the conditions set
forth in Article VI, and in accordance with the DGCL, at the Effective Time
Purchaser shall be merged with and into the Company. As a result of the Merger,
the separate corporate existence of Purchaser shall cease and the Company shall
continue as the surviving corporation of the Merger (the “Surviving
Corporation”).
Section 2.02    Effective Time; Closing. No later than two (2) Business Days
following the date of satisfaction (or, to the extent permitted by Law, waived
by the Party or Parties entitled to the benefits of such conditions) of the
conditions set forth in Article VI, the Parties to this Agreement shall cause
the Merger to be consummated by filing a certificate of merger (the “Certificate
of Merger”) with the Secretary of State of the State of Delaware, in such form
as is required by, and executed in accordance with, the relevant provisions of
the DGCL (the date and time of such filing, or such later time as shall be
agreed by Parent and the Company and specified in such filing, being the
“Effective Time”). Prior to such filing, a closing (the “Closing”) shall be held
at the offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York
10022 at 10:00 A.M. (Eastern Time) or such other place and time as the parties
shall agree, for the purpose of confirming the satisfaction or, to the extent
permitted by Law, waiver by the Party or Parties entitled to the benefits of
such conditions as the case may be, of the conditions set forth in Article VI.
Section 2.03    Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in the applicable provisions of the DGCL. Without
limiting the generality of the foregoing, and subject to such provisions of the
DGCL, at the Effective Time, all the property, rights, privileges, powers and
franchises of the Company and Purchaser shall vest in the Surviving Corporation,
and all debts, liabilities, obligations, restrictions, disabilities and duties
of the Company and Purchaser shall become the debts, liabilities, obligations,
restrictions, disabilities and duties of the Surviving Corporation.
Section 2.04    Certificate of Incorporation; Bylaws.
(a)    At the Effective Time, the certificate of incorporation of the Surviving
Corporation shall be amended and restated as set forth in Exhibit C, until
thereafter amended as provided by law and such certificate of incorporation.
(b)    Unless otherwise determined by Parent prior to the Effective Time, the
bylaws of the Surviving Corporation shall be amended and restated as set forth
in Exhibit D, until thereafter amended as provided by Law, the certificate of
incorporation of the Surviving Corporation and such bylaws.

- 12 -



--------------------------------------------------------------------------------



Section 2.05    Directors and Officers. The directors of Purchaser immediately
prior to the Effective Time shall be the initial directors of the Surviving
Corporation, each to hold office in accordance with the certificate of
incorporation and bylaws of the Surviving Corporation, and, except as determined
by Parent or Purchaser prior to the Effective Time, the officers of Purchaser
immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, in each case until their respective successors are duly
elected or appointed and qualified or until their earlier death, resignation or
removal.
Section 2.06    Conversion of Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of Purchaser, the Company or the
holders of any of the following securities:
(a)    Each Company Preferred Share issued and outstanding immediately prior to
the Effective Time (other than Company Preferred Shares to be canceled pursuant
to
Section 2.06(c) and Dissenting Company Shares) shall be canceled and shall be
converted automatically into the right to receive an amount in cash, without
interest, equal to (i) the Liquidation Amount and (ii) the amount set forth in
subsection (b) below, upon the surrender of such Certificate (or other evidence
of ownership reasonably acceptable to the Paying Agent in accordance with
Section 2.12).
(b)    Each Company Share issued and outstanding immediately prior to the
Effective Time (other than any Company Shares to be canceled pursuant to Section
2.06(c) and any Dissenting Company Shares) shall be canceled and shall, upon the
surrender of such Certificate (or other evidence of ownership reasonably
acceptable to the Paying Agent in accordance with Section 2.12), be converted
automatically into the right to receive in cash, without interest, equal to (i)
the Per Share Amount plus (ii) the product of (A) the Per Share Portion and (B)
the Escrow Funds, released in accordance with Section 8.08 if any, plus the
Unused Securityholders’ Representative Reserve, if any, plus any amounts
received by the Securityholders’ Representative pursuant to Section 5.09(a), if
any, plus the Upward Adjustment Amount, if any, plus the Upward Cash Adjustment
Amount, if any (collectively for all such shares, the “Aggregate Company Share
Consideration”).
(c)    Each Company Share held in the treasury of the Company and each Company
Share owned by Purchaser, Parent or any direct or indirect wholly owned
Subsidiary of Parent or of the Company immediately prior to the Effective Time
shall be canceled and retired without any conversion of such Company Shares, and
no payment or distribution shall be made and no consideration of any kind shall
be delivered with respect to such Company Shares.
(d)    Each share of common stock of Purchaser issued and outstanding
immediately prior to the Effective Time shall be converted into and exchanged
for one validly issued, fully paid and nonassessable share of common stock of
the Surviving Corporation.
Section 2.07    Payments.
(a)    Prior to the Closing Date, the Securityholders’ Representative shall
provide Parent with (i) payoff letters and forms of Lien releases with respect
to all Indebtedness of the Company

- 13 -



--------------------------------------------------------------------------------



and its Subsidiaries set forth on Section 2.07(a) of the Disclosure Schedule
(other than any Indebtedness of the Company owed to any of its Subsidiaries or
of any of its Subsidiaries owed to the Company or another Subsidiary of the
Company) and (ii) a schedule setting forth all Seller Expenses accrued but
unpaid as of the Closing Date and an estimate of all Seller Expenses that will
accrue after such Business Day (the “Seller Expenses Schedule”). At the
Effective Time, Parent shall pay or cause to be paid (x) to the holders of such
Indebtedness the outstanding principal amount, together with all accrued and
unpaid interest through the Closing Date and prepayment or other penalties or
premiums, if any, owed with respect to the Indebtedness of the Company and its
Subsidiaries set forth on Section 2.07(a) of the Disclosure Schedule (other than
any Indebtedness of the Company owed to any of its Subsidiaries or of any of its
Subsidiaries owed to the Company or another Subsidiary of the Company), in each
case in the amount set forth in the payoff letters provided by the
Securityholders’ Representative, and (y) the Seller Expenses in the amounts and
to the Persons entitled to such Seller Expenses as set forth on the Seller
Expenses Schedule or, on the instructions of the Securityholders’
Representative, to the Securityholders’ Representative (the amount equal to the
sum of the Indebtedness and Seller Expenses paid pursuant to clauses (x) and (y)
above is, collectively, the “Payoff Amount”). Each of the foregoing payments by
Parent are, and for all purposes will be considered, payments on behalf of the
Company and in respect of obligations and liabilities of the Company.  
(b)    At the Effective Time, Parent shall deposit, or cause to be deposited (i)
with the Paying Agent, an amount in cash equal to the Closing Cash Payment, (ii)
with the Escrow Agent, an amount in cash equal to the Escrow Amount to be held
in an escrow account pursuant to the terms of the Escrow Agreement and (iii) in
an account identified by and for the benefit of the Securityholders’
Representative (the “Securityholders’ Representative Account”), an aggregate
amount of $1,300,000 in cash (the “Securityholders’ Representative Reserve”) to
be used by the Securityholders’ Representative solely to pay any Downward
Adjustment Amount and any Downward Cash Adjustment Amount and, after all
payments made as a result of the determination of (i) the Final Working Capital
pursuant to Section 2.09(f) and (ii) the Final Closing Cash Amount pursuant to
Section 2.09(g), pay for or reimburse any costs or expenses incurred by the
Securityholders’ Representative in performing its duties pursuant to this
Agreement and/or the Escrow Agreement. The Securityholders’ Representative
Reserve shall be held in the Securityholders’ Representative Account and used in
accordance with this Agreement until the date on which the Securityholders’
Representative determines, in its sole discretion, to release and distribute the
amount of the then-remaining Securityholders’ Representative Reserve (such
amount, the “Unused Securityholders’ Representative Reserve”) pursuant to
Section 2.07(b).
(c)    Other than as set forth in Section 2.13, the obligation of Parent or any
of its Affiliates to make any payments to any Securityholder or the
Securityholders' Representative under Article II of this Agreement shall not be
subject to any right of set-off or deduction (including on account of any
counterclaim or the Company's, any Securityholders' or the Securityholders'
Representative's breach, bankruptcy or otherwise), and Parent hereby irrevocably
waives any and all such rights.

- 14 -



--------------------------------------------------------------------------------



Section 2.08    Pre-Closing Consideration Adjustments and Closing Cash.
(a)    Not less than one (1) Business Day prior to the Closing Date, the Company
shall deliver to Parent a written good faith estimate (the “Working Capital
Estimate”) of the Net Working Capital as of the Adjustment Time without giving
effect to any of the transactions contemplated by this Agreement (except the
payment of the Payoff Amount as contemplated by Section 2.07(a)) and determined
in accordance with the Applicable Accounting Principles, together with all
relevant backup materials and supporting calculations, and any resulting Working
Capital Overage or Working Capital Underage. A “Working Capital Overage” shall
exist when (and shall be equal to the amount by which) the Working Capital
Estimate exceeds the Target Working Capital. A “Working Capital Underage” shall
exist when (and shall be equal to the amount by which) the Target Working
Capital exceeds the Working Capital Estimate.
(b)    Not less than one (1) Business Day prior to the Closing Date, an
authorized officer of the Company shall deliver to Purchaser and Parent a
statement setting forth the Closing Cash together with all relevant backup
materials, including, without limitation, account statements as of a date
reasonably acceptable to Parent.
Section 2.09    Post-Closing Consideration Adjustment.
(a)    Working Capital Statement. As soon as practicable but in no event later
than ninety (90) days after the Effective Time, Parent shall deliver to the
Securityholders’ Representative a statement (the “Working Capital Statement”) of
the Net Working Capital as of the Adjustment Time without giving effect to any
of the transactions contemplated by this Agreement (except the payment of the
Payoff Amount pursuant to Section 2.07(a)) and determined in accordance with the
Applicable Accounting Principles (the “Final Working Capital”), together with
supporting calculations.
(b)    Access. For purposes of complying with the terms set forth in
this Section 2.09(b) each Party shall cooperate with and make available to the
other Parties and their respective Representatives such information, records,
data and working papers, and shall permit reasonable access upon reasonable
notice and during normal business hours to its officers, employees, agents,
properties, offices, plants and other facilities, books and records, as may be
reasonably required in connection with the preparation and analysis of the
Working Capital Statement and the Final Working Capital reflected in the Working
Capital Statement and the resolution of any disputes in connection with the
Working Capital Statement.
(c)    Downward Adjustment. If the Final Working Capital (as finally determined
pursuant to Section 2.09(f)) is less than the Working Capital Estimate, then the
Aggregate Company Share Consideration will be adjusted downward by the amount of
such shortfall (the “Downward Adjustment Amount”), and such amount shall be paid
by the Securityholders’ Representative within two (2) Business Days after the
date on which the Final Working Capital is finally determined pursuant to
Section 2.09(f) to Parent out of the Securityholders’ Representative’s Reserve.
To the extent the amount of the Downward Adjustment Amount exceeds the
Securityholders’ Representative’s Reserve, such excess shall be paid to Parent
out of the Escrow Funds.

- 15 -



--------------------------------------------------------------------------------



(d)    Upward Adjustment. If the Final Working Capital (as finally determined
pursuant to Section 2.09(f)) is greater than the Working Capital Estimate, then
the Aggregate Company Share Consideration will be adjusted upward by the amount
of such excess (the “Upward Adjustment Amount”) and Parent shall pay to the
Paying Agent, on behalf of the Securityholders, by wire transfer of immediately
available funds, to an account designated by the Paying Agent, an amount in cash
equal to the Upward Adjustment Amount. The Upward Adjustment Amount shall be
paid by Parent to the Paying Agent, on behalf of the Securityholders, within two
(2) Business Days after the date on which the Final Working Capital is finally
determined pursuant to Section 2.09(f), and the Paying Agent shall pay a
proportionate amount to each of the holders of Company Common Shares (other than
any holder of Company Shares to be canceled pursuant to Section 2.06(c) and
Dissenting Company Shares) in accordance with this Agreement.
(e)    No Adjustment. If the Final Working Capital (as finally determined
pursuant to Section 2.09(f) is equal to the Working Capital Estimate, there
shall be no adjustment to the Aggregate Company Share Consideration pursuant to
this Section 2.09(e).
(f)    Dispute. Within thirty (30) days following receipt by the
Securityholders’ Representative of the Working Capital Statement, the
Securityholders’ Representative shall either inform Parent in writing that the
Working Capital Statement is acceptable, or deliver written notice (the “Notice
of Disagreement”) to Parent of any dispute the Securityholders’ Representative
has with respect to the content of the Working Capital Statement or the Final
Working Capital reflected in the Working Capital Statement. The Notice of
Disagreement must describe in reasonable detail the items contained in the
Working Capital Statement that the Securityholders’ Representative disputes, the
basis for any such disputes and the Securityholders’ Representative’s
calculation of such items. Any items not identified on the Notice of
Disagreement shall be deemed agreed to by the Securityholders’ Representative.
If the Securityholders’ Representative does not notify Parent of a dispute with
respect to the Working Capital Statement within such thirty (30)-day period,
such Working Capital Statement and the Final Working Capital reflected in the
Working Capital Statement will be final, conclusive and binding on the Parties.
In the event a Notice of Disagreement is delivered to Parent within such thirty
(30)-day period, Parent and the Securityholders’ Representative shall negotiate
in good faith to resolve such disputed items, which amounts shall not be less
than Parent’s calculation delivered pursuant to Section 2.09(a) nor more than
the Securityholders’ Representative’s calculation delivered pursuant to this
Section 2.09(f). If Parent and the Securityholders’ Representative,
notwithstanding such good faith effort, fail to resolve such dispute within
fourteen (14) days after the Securityholders’ Representative’s delivery of a
Notice of Disagreement, then Parent and the Securityholders’ Representative
jointly shall engage the Arbitration Firm to resolve such dispute in accordance
with the standards set forth in this 
Section 2.09(f). The Securityholders’ Representative and Parent shall use
reasonable best efforts to cause the Arbitration Firm to render a written
decision resolving the matters submitted to the Arbitration Firm within thirty
(30) days of the making of such submission. The scope of the disputes to be
resolved by the Arbitration Firm shall be limited only to the items in dispute
that were included in the Notice of Disagreement and if such items were
calculated in accordance with Applicable Accounting Principles. The Arbitration
Firm shall determine, on such basis, whether and to what extent, the Working
Capital Statement and the Final Working Capital

- 16 -



--------------------------------------------------------------------------------



reflected in the Working Capital Statement require adjustment. The Arbitration
Firm is not to make any other determination, including any determination as to
whether the Target Working Capital or the Working Capital Estimate is correct.
The Arbitration Firm’s decision shall be based solely on presentations by Parent
and the Securityholders’ Representative, and not independent review and made in
strict accordance with the terms of this Agreement, without regard for
principles of equity. The Arbitration Firm shall address only those items in the
Notice of Disagreement that were not resolved, and shall apply the relevant
provisions of this Agreement to the disputed amounts, and shall have no
authority to alter, modify, amend, add to or subtract from any term of provision
of this Agreement. None of the parties or any of their respective
representatives shall have any ex parte communications or meetings with the
Arbitration Firm regarding the subject matter hereof without the other parties’
prior written consent. The Arbitration Firm shall not assign a value to any item
in dispute greater than the greatest value for such item assigned to it by
Parent, on the one hand, or the Securityholders’ Representative, on the other
hand, or less than the smallest value for such item assigned to it by Parent, on
the one hand, or the Securityholders’ Representative, on the other hand. The
fees and expenses of the Arbitration Firm shall be borne in the same proportion
that the aggregate dollar amount of such remaining disputed items so submitted
to the Arbitration Firm that are unsuccessfully disputed by Parent, on the one
hand, and the Securityholders’ Representative, on the other hand, as finally
determined by the Arbitration Firm, bears to the total dollar amount of such
remaining disputed items so submitted. For example, if closing accounts
receivable is the only disputed item, and Parent claims that closing accounts
receivable is $1,000, and the Securityholders’ Representative contests only $500
of the amount claimed by Parent, and if the Arbitration Firm ultimately resolves
the dispute by awarding Parent $300 of the $500 contested, then the costs and
expenses of the Arbitration Firm will be allocated 60% (i.e. 300 ÷ 500) to the
Securityholders’ Representative and 40% (i.e. 200 ÷ 500) to Parent. All
determinations made by the Arbitration Firm will be final, conclusive and
binding on the parties. A judgment on the determination made by the Arbitration
Firm pursuant to this Section 2.09(f) may be entered in and enforced by any
court having jurisdiction thereover.
(g)    Cash Adjustment. As soon as practicable but in no event later than thirty
(30) days after the Effective Time, Parent shall deliver to the Securityholders’
Representative a statement (the “Cash Statement”) of the Closing Cash as of the
Adjustment Time based on the actual Cash and Cash Equivalent account balances as
of the Adjustment Time of the Company and each of its Subsidiaries (the “Final
Closing Cash Amount”) reflected on the Company’s and it Subsidiaries’ account
statements, which shall be made available to the Securityholders’
Representative. The terms of Section 2.09(f) shall apply mutatis mutandis,
provided, that for such purpose, references therein to (i) Working Capital
Statement shall mean Cash Statement and (ii) Final Working Capital shall mean
Final Closing Cash Amount. If the Final Closing Cash Amount is less than the
Closing Cash, then the Aggregate Company Share Consideration will be adjusted
downward by the amount of such shortfall (the “Downward Cash Adjustment
Amount”), such amount to be paid by the Securityholders’ Representative within
two (2) Business Days after the Final Closing Cash Amount is finally determined
to Parent out of the Securityholders’ Representative Reserve. To the extent the
Downward Cash Adjustment Amount exceeds the Securityholders’ Representative
Reserve, such excess shall be paid to Parent out of the Escrow Funds. If the
Final Closing Cash Amount is greater than the Closing Cash, then the

- 17 -



--------------------------------------------------------------------------------



Aggregate Company Share Consideration will be adjusted upward by the amount of
such excess (the “Upward Cash Adjustment Amount”) and Parent shall pay to the
Securityholders’ Representative, on behalf of the Securityholders, by wire
transfer of immediately available funds, to an account designated by the
Securityholders’ Representative, an amount in cash equal to the Upward Cash
Adjustment Amount. The Upward Cash Adjustment Amount shall be paid by Parent to
the Securityholders’ Representative, on behalf of the Securityholders, within
two (2) Business Days after the Final Closing Cash Amount is finally determined
to Securityholders’ Representative, and the Securityholders’ Representative
shall pay a proportionate amount to each of the holders of Company Common Shares
(other than any holder of Company Common Shares to be canceled pursuant to
Section 2.06(c) and Dissenting Company Shares) in accordance with this
Agreement.
Section 2.10    Company Restricted Stock. Effective as of the Effective Time, by
virtue of the Merger and without any action on the part of the Company, Parent,
Purchaser or the holders of Company Restricted Stock issued and outstanding
immediately prior to the Effective Time, each share of Company Restricted Stock
that is unvested or is subject to a repurchase option, risk of forfeiture or
other condition under any applicable restricted stock purchase agreement or
other agreement with the Company (“Company Restricted Stock”) shall accelerate
and be canceled and converted pursuant to Section 2.06 above.
Section 2.11    Dissenting Company Shares.
(a)    Notwithstanding any provision of this Agreement to the contrary, Company
Shares that are outstanding as of the Effective Time and which are held by
stockholders who shall have not voted in favor of the Merger or consented
thereto in writing and who shall have duly demanded and perfected in writing
appraisal for such Company Shares in accordance with Section 262 of the DGCL
(collectively, the “Dissenting Company Shares”) shall not be converted into or
represent the right to receive the applicable consideration due to such holder
pursuant to Section 2.06 above unless the stockholder holding such Dissenting
Company Shares shall have forfeited his, her or its right to appraisal under the
DGCL or properly withdrawn, his, her or its demand for appraisal. From and after
the Effective Time, a holder of Dissenting Company Shares shall not have and
shall not be entitled to exercise any of the voting rights or other rights of a
stockholder of the Surviving Corporation. Such stockholders shall be entitled to
receive payment of the appraised value of such Dissenting Company Shares held by
them in accordance with the provisions of such Section 262, except that all
Dissenting Company Shares held by stockholders who shall have failed to perfect
or who effectively shall have withdrawn or lost their rights to appraisal of
such Dissenting Company Shares under such Section 262 shall thereupon be deemed
to have been converted into and to have become exchangeable for, as of the
Effective Time, the right to receive the applicable consideration due to such
holder pursuant to Section 2.06 above, without any interest thereon, upon
surrender, in the manner provided in Section 2.12, of the certificate or
certificates that formerly evidenced such Dissenting Company Shares.
(b)    Immediately after the occurrence of a conversion of Dissenting Company
Shares into the right to receive the applicable consideration due to such holder
pursuant to Section 2.06 above, if any, Parent or the Surviving Corporation
shall deliver to the Securityholders’

- 18 -



--------------------------------------------------------------------------------



Representative for distribution to the Securityholder holding such Dissenting
Company Shares the applicable consideration due to such holder pursuant to
Section 2.06 above, if any, subject to the provisions of Section 2.09.
(c)    The Company shall give Parent (i) prompt notice of any demands for
appraisal of any Company Shares, withdrawals of such demands, and any other
instruments, notices, petitions, or any other communication received from
stockholders or provided to stockholders by Company with respect to any
Dissenting Company Shares or shares claimed to be Dissenting Company Shares, and
(ii) the opportunity to direct all negotiations and proceedings with respect to
demands for appraisal under the DGCL. The Company shall not, except with the
prior written consent of Parent, make any payment with respect to any demands
for appraisal or offer to settle or settle any such demands.
Section 2.12    Payment and Surrender of Certificates.
(a)    Payment Procedures. Promptly, but in no event later than three (3)
Business Days after the execution of this Agreement, the Company shall mail to
each holder of record a certificate or certificates representing shares of
Company Shares issued and outstanding immediately prior to the effective time
(“Certificates”): (A) a letter of transmittal, in the form attached to this
Agreement as Exhibit E (the “Letter of Transmittal”), and (B) instructions for
use in surrendering the Certificates in exchange for the amounts payable to such
holder pursuant to Section 2.06 above in the form mutually approved by Parent
and Securityholders’ Representative. Following the Effective Time, upon
surrender by such holder of Company Shares to the Securityholders’
Representative of (x) all of such holder’s Certificates and (y) a Letter of
Transmittal duly completed and validly executed by such holder, the
Securityholders’ Representative shall pay to each Securityholder cash in the
amount set forth on the Distribution Allocation Schedule within three (3)
Business Days. The Certificates so surrendered will forthwith be canceled and
forwarded to Parent. Payment of the remaining portion, if any, of the Aggregate
Company Share Consideration to each holder in respect of each Company Share held
by such shareholder shall be made by the Securityholders’ Representative if, and
as soon as reasonable after, such amounts are released by or to or paid to the
Securityholders’ Representative pursuant to the terms of this Agreement and the
Escrow Agreement (if applicable); provided that the relevant holder of Company
Shares has taken the actions contemplated by this Section 2.12(a). If any
portion of the amount to be paid pursuant to
Section 2.06 is to be paid to a Person other than the Person in whose name the
Certificate surrendered in exchange therefor is registered, it shall be a
condition to the payment of such amounts that (i) the Certificate so surrendered
shall be transferable, and shall be properly assigned, endorsed or accompanied
by appropriate stock powers, (ii) such transfer shall otherwise be proper and
(iii) the Person requesting such transfer shall pay to the Securityholders’
Representative any transfer or other Taxes payable by reason of the foregoing or
establish to the satisfaction of the Securityholders’ Representative that such
Taxes have been paid or are not required to be paid.
(b)    No Liability. Notwithstanding the foregoing, neither the Securityholders’
Representative nor any Party shall be liable to a holder of Company Shares for
any amounts paid, if and when payable in accordance with the terms of this
Agreement, that is delivered to a

- 19 -



--------------------------------------------------------------------------------



public official pursuant to applicable abandoned property, escheat or similar
Laws. If any Certificates shall not have been surrendered prior to two (2) years
after the Effective Time (or immediately prior to such earlier date on which any
amount payable hereunder would otherwise escheat to or become the property of
any Governmental Authority), any such consideration in respect thereof shall, to
the extent permitted by any applicable Law, become the property of the Surviving
Corporation, free and clear of all claims or interest of any Person previously
entitled thereto.
(c)    Stock Transfer Books. At the Effective Time, the stock transfer books of
the Company shall be closed and thereafter there shall be no further
registration of transfers of Company Shares on the records of the Company. From
and after the Effective Time, the holders of Company Shares issued and
outstanding immediately prior to the Effective Time shall cease to have any
rights with respect to such Company Shares except as otherwise provided in this
Agreement or by applicable Law.
(d)    Lost Certificates. If any Certificate has been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the Person claiming such
Certificate to be lost, stolen or destroyed and subject to such other reasonable
conditions as Parent may impose, and, if required by Parent, the posting by such
Person of a bond in such reasonable amount as Parent may direct as indemnity
against any claim that may be made against it and/or the Surviving Corporation
with respect to such Certificate, the Paying Agent shall, in exchange for such
lost, stolen or destroyed Certificate, pay to the Person entitled to such
payment the Per Share Amount (and any other amounts) due to such Person pursuant
to the provisions of this Article II.
Section 2.13    Withholding Rights. Each of Parent, Purchaser and the Surviving
Company shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any Securityholder such amounts
as it reasonably determines that it is required to deduct and withhold with
respect to the making of such payment under the Internal Revenue Code of 1986,
as amended (the “Code”), and the treasury regulations promulgated under the
Code, or any provision of state, local or foreign Tax Law. To the extent that
amounts are so deducted and withheld, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the holder of the Company
Shares in respect of which such deduction and withholding was made.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
Except as set forth in the disclosure schedule (provided that the disclosures in
any section or paragraph of the Disclosure Schedule shall qualify only (a) the
corresponding section or paragraph in this Article III and (b) other sections or
paragraphs in this Article III to the extent that it is reasonably clear from a
reading of the disclosure that such disclosure also qualifies or applies to such
other section or paragraph) delivered by the Company to Parent, simultaneously
with the execution of this Agreement (the “Disclosure Schedule”), the Company
represents and warrants to Parent and Purchaser as of the date hereof and as of
the Closing Date (except for

- 20 -



--------------------------------------------------------------------------------



representations and warranties that are made as of a specific date, which are
made only as of such date) as follows:
Section 3.01    Organization and Qualification; Subsidiaries. Each of the
Company and its Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized or formed
(as applicable) and has full power and authority (corporate and other) to own,
lease or otherwise hold its properties and assets and to conduct its businesses
as presently conducted. The Company and each of its Subsidiaries is duly
qualified to do business in each jurisdiction where the nature of its business
or its ownership or leasing of its properties makes such qualification
necessary, except where the failure to be so qualified has not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The Company has made available to Parent complete and accurate
copies of its certificate of incorporation and by-laws, each as amended to date.
The Company is not in default under or in violation of any provision of its
certificate of incorporation or by-laws.
Section 3.02    Capitalization.
(a)    Section 3.02(a) of the Disclosure Schedule sets forth, as of the date of
this Agreement, the authorized, issued and outstanding capital stock of the
Company. Except as set forth in Section 3.02(a) of the Disclosure Schedule,
there are no shares of Company Common Stock, Company Preferred Stock, options,
warrants or other equity securities of the Company issued or outstanding and no
outstanding options, warrants, convertible or exchangeable securities,
subscriptions, rights (including any preemptive rights), stock appreciation
rights, calls or commitments to which the Company is a party or may be bound
requiring the issuance, sale, purchase or acquisition of shares of any capital
stock of the Company, and there are no other outstanding, authorized, or
promised awards of equity or equity-based compensation with respect to the
Company.
(b)    All of the issued and outstanding shares of capital stock of the Company
have been and on the Closing Date will be duly authorized, validly issued, fully
paid and non-assessable. The Company has delivered to Parent, and Parent has
acknowledged receipt of, a complete and accurate list, as of the date of this
Agreement, of (i) the holders of capital stock of the Company, showing the
number of shares of capital stock, and the class or series of such shares, held
by each stockholder and (for shares other than Company Common Shares) the number
of Company Common Shares (if any) into which such shares are convertible and
(ii) all outstanding Company Shares that constitute restricted stock or that are
otherwise subject to a repurchase or redemption right, indicating the name of
the applicable stockholder, the vesting schedule (including any acceleration
provisions with respect thereto), and the repurchase price payable by the
Company. All of the issued and outstanding shares of capital stock of the
Company have been offered, issued and sold by the Company in compliance with all
applicable federal and state securities Laws.
(c)    Except as set forth in Section 3.02(c) of the Disclosure Schedule, there
is no agreement between the Company and any holder of its securities, or, to the
Knowledge of the Company, among any holders of its securities, relating to the
sale or transfer (including agreements relating to rights of first refusal,
co-sale rights or “drag along” rights), registration

- 21 -



--------------------------------------------------------------------------------



under the Securities Act or the securities Laws of any other jurisdiction, or
voting, of the capital stock of the Company.
Section 3.03    Authority. The Company and the Principal Stockholders have all
requisite corporate power and authority to execute, deliver and enter into this
Agreement and the other agreements contemplated hereby (collectively, the
“Seller Agreements”) and to consummate the transactions contemplated by the
Seller Agreements. The execution and delivery by the Company and the Principal
Stockholders of the Seller Agreements, subject to receipt of the approval of
this Agreement by the holders of a majority of the outstanding Company Shares
(the “Company Stockholder Approval”), which is the only approval required from
the Securityholders, the performance by the Company and each of the Principal
Stockholders of the Seller Agreements and the consummation by the Company and
each of the Principal Stockholders of the transactions contemplated by the
Seller Agreements have been duly and validly authorized by all necessary
corporate and other action on the part of the Company and the Principal
Stockholders. Without limiting the generality of the foregoing, the Board of
Directors of the Company, at a meeting duly called and held, by the unanimous
vote of all directors (i) determined that the Merger is advisable, fair and in
the best interests of the Company and its Securityholders, (ii) approved this
Agreement in accordance with the provisions of the DGCL, and (iii) directed that
this Agreement and the Merger be submitted to the Securityholders of the Company
for their adoption and approval and resolved to recommend that the
Securityholders of the Company vote in favor of the adoption of this Agreement
and the approval of the Merger. The Seller Agreements have been or will be as of
the Closing Date duly and validly executed and delivered by the Company and each
of the Principal Stockholders, as applicable, and constitute or will constitute
a valid and binding obligation of the Company and the Principal Stockholders,
enforceable against them in accordance with their terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application relating to creditors’ rights
generally or by principles of equity.
Section 3.04    No Conflict; Required Filings and Consents.
(a)    The execution and delivery of this Agreement by the Company and the
Principal Stockholders do not, and the performance of this Agreement by the
Company will not, (i) conflict with or violate the Company Charter or Bylaws or
equivalent organizational documents of the Company or any of its Subsidiaries or
(ii) subject to obtaining the Company Required Approvals and, in the case of the
Merger, the Company Stockholder Approval, and any applicable waiting period has
expired or been terminated, conflict with or violate any law (statutory, common
or otherwise), including any statute, ordinance, regulation, rule, code,
executive order, injunction, judgment, decree or other order of a Governmental
Authority (“Law”) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected (other than as required by any Law solely applicable to Parent or
Purchaser).
(b)    The execution and delivery of this Agreement by the Company and the
Principal Stockholders do not, and the performance of this Agreement by the
Company and the Principal Stockholders will not, (i) require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Authority, except for (A) filing and recordation of

- 22 -



--------------------------------------------------------------------------------



appropriate merger documents as required by the DGCL and (B) such consents,
approval, authorization or permit of, or filing with or notification to such
Governmental Authorities set forth on Section 3.04(b) of the Disclosure Schedule
(collectively, the “Company Required Approvals”), (ii) result in a breach of,
constitute a default under, result in the acceleration of obligations under,
create in any party the right to accelerate, terminate, modify or cancel, or
require any consent or waiver under, any Material Contract, lease, sublease,
license, sublicense, franchise, permit, indenture, agreement or mortgage for
borrowed money, instrument of Indebtedness, Lien or other arrangement to which
the Company or any of its Subsidiaries is a party or by which the Company or any
Subsidiary is bound or to which any of the assets of the Company or any of its
Subsidiaries are subject, (iii) result in the imposition of any Lien upon any
assets of the Company or any of its Subsidiaries, or (iv) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Company,
any of its Subsidiaries or the Principal Stockholders or any of their respective
properties or assets. Section 3.04(b) of the Disclosure Schedule sets forth a
true, correct and complete list of all consents and approvals of Third Parties
and Governmental Authorities, and all filings and notices, that are required in
connection with the consummation by the Company and the Principal Stockholders
of the transactions contemplated by the Seller Agreements.
Section 3.05    Subsidiaries.
(a)    Section 3.05(a) of the Disclosure Schedule sets forth: (i) the name of
each of the Company’s Subsidiaries; (ii) the number and type of outstanding
equity securities of each of the Company’s Subsidiaries and a list of the
holders thereof; (iii) the jurisdiction of organization of each of the Company’s
Subsidiaries; and (iv) the names of the officers and directors of each of the
Company’s Subsidiaries. All outstanding equity interests of each of the
Company’s Subsidiaries have been validly issued, fully paid (if applicable) and
non-assessable (if applicable), are free of preemptive rights, and, other than
as set forth on Section 3.05(a) of the Disclosure Schedule, are owned by the
Company, directly or through one or more Subsidiaries, free and clear of any
Liens, other than Permitted Liens.
(b)    The Company has made available to Parent complete and accurate copies of
the charter, bylaws or similar organizational documents of each of its
Subsidiaries. No Subsidiary of the Company is in default under or in violation
of any provision of its charter, by-laws or other organizational documents. All
shares of each of the Company’s Subsidiaries that are held of record or owned
beneficially by either the Company or any of its Subsidiaries are held or owned
free and clear of any restrictions on transfer (other than restrictions under
the Securities Act and state securities Laws) and Liens. There are no
outstanding or authorized options, warrants, rights, agreements or commitments
to which the Company or any of its Subsidiary is a party or which are binding on
any of them providing for the issuance, disposition or acquisition of any
capital stock of any Subsidiary of the Company. There are no outstanding stock
appreciation, phantom stock or similar rights with respect to any Subsidiary.
There are no voting trusts, proxies or other agreements or understandings with
respect to the voting of any capital stock of any Subsidiary of the Company.
(c)    Except as set forth in Section 3.05(c) of the Disclosure Schedule, the
Company does not own or control directly or indirectly or have any direct or
indirect equity participation or

- 23 -



--------------------------------------------------------------------------------



similar interest in any other corporation, partnership, limited liability
company, joint venture, trust or other business association or entity that is
not a Subsidiary.
Section 3.06    Financial Statements.
(a)    Section 3.06(a) of the Disclosure Schedule sets forth true and complete
copies of (a) the audited consolidated balance sheet for the fiscal years ended
2010 and 2011, (b) the consolidated statement of operations and consolidated
statement of cash flows of the Company and its Subsidiaries for fiscal years
2010 and 2011 and the related audited consolidated statements of income,
statements of changes in redeemable Preferred Stock and Stockholder’s deficit
and cash flows for the fiscal year then ended (the items described in clauses
(a) and (b), collectively, the “Audited Financial Statements”) and (c) an
unaudited consolidated income statement and balance sheet of the Company as of
November 30, 2012 (the “Balance Sheet” and such date, the “Balance Sheet Date”)
and the related unaudited consolidated statements of income and cash flows for
the eleven (11) months then ended (the items described in clause (c),
collectively, the “Unaudited Financial Statements” and the items described in
clauses (a) – (c), collectively, the “Financial Statements”). The Financial
Statements fairly present in all material respects the consolidated assets,
liabilities, financial condition and the results of operations and cash flows of
the Company and its Subsidiaries as of the date and for the period indicated
thereby. The Audited Financial Statements have been prepared in accordance with
GAAP. The Unaudited Financial Statements have been prepared in accordance with
Applicable Accounting Principles. All necessary accruals are accounted for on
the Balance Sheet and are adequate and properly reflect the expenses associated
therewith in accordance with Applicable Accounting Principles, including
accruals for vacation expenses, severance payments and Taxes.
(b)    The Company maintains a standard system of accounting established and
administered in accordance with GAAP, including complete books and records in
written or electronic form.
(c)    Neither the Company nor any of its Subsidiaries are party to any
securitization transactions and “off-balance sheet arrangements” (as defined in
Item 303 (a)(4) of Regulation S-K of the SEC).
(d)    Neither the Company nor any of its Subsidiaries, with or without the
consent of the Board of such Company or Subsidiary, has extended or maintained
credit, arranged for the extension of credit, modified or renewed an extension
of credit, in the form of a personal loan or otherwise, to or for any director
or executive officer of the Company or any Subsidiary, other than in travel and
other business expense advancements made in the Ordinary Course of Business.
Section 3.07    Absence of Certain Changes. Since December 31, 2011, (a) there
has occurred no event or development which, individually or in the aggregate,
has had, or could reasonably be expected to have in the future, a Material
Adverse Effect, and (b) neither the Company nor any Subsidiary has taken any of
the actions set forth in Section 5.01 (h), (j), (k) and (l).

- 24 -



--------------------------------------------------------------------------------



Section 3.08    Undisclosed Liabilities. Neither the Company nor any of its
Subsidiary has any liability (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for (a) liabilities shown on the Balance Sheet, a copy of which is
attached to Section 3.06(a) of the Disclosure Schedule, (b) liabilities that
have arisen since the Balance Sheet Date in the Ordinary Course of Business and
which are similar in nature and amount to the liabilities that arose during the
comparable period of time in the immediately preceding fiscal period, (c)
contractual liabilities that are not required by GAAP to be reflected on a
balance sheet (other than as a result of a breach or default by the Company and
that exceeds $15,000 in any such instance) and (d) other liabilities that that
are not required by GAAP to be reflected on a balance sheet. For the avoidance
of doubt, this Section 3.08 shall not apply to Taxes.
Section 3.09    Material Contracts.
(a)    Section 3.09(a) of the Disclosure Schedule lists each of the following
contracts and agreements, to which the Company or any of its Subsidiaries is a
party (such contracts and agreements as are set forth in Section 3.09(a) of the
Disclosure Schedule being “Material Contracts”):
(i)    pursuant to which, the Company or any of its Subsidiaries incurred
Indebtedness exceeding $100,000 for which the Company or any of its Subsidiaries
will be liable following the Closing.
(ii)    which involve, as parties thereto, the Company or any of its
Subsidiaries on the one hand, and any of the directors, officers or other
Affiliates of the Company and its Subsidiaries (other than the Company and its
Subsidiaries), on the other hand and involve the payment of $100,000 or more by
the Company or any of its Subsidiaries, for which the Company or any of its
Subsidiaries will be liable following the Closing;
(iii)    which involve the payment of $250,000 or more by or to the Company or
any or its Subsidiaries from January 1, 2012 until the date of this Agreement
(other than non-exclusive licenses to end user customers entered into in the
Ordinary Course of Business and Real Property Leases);
(iv)    which establish a joint venture or partnership;
(v)    any agreement for the disposition of a material portion of the assets or
business of the Company or any of its Subsidiaries (other than sales of products
in the Ordinary Course of Business) or any agreement for the acquisition of the
assets or business of any other entity which would be material to the Company
and its Subsidiaries taken as a whole (other than purchases of inventory or
components in the Ordinary Course of Business);
(vi)    any agreement which contains any provisions requiring the Company or any
of its Subsidiaries to indemnify any other party without limitation with respect
to amount or timing of claim submission (excluding indemnities contained in
agreements for the purchase, sale or license of products or services entered
into in the Ordinary Course of Business);

- 25 -



--------------------------------------------------------------------------------



(vii)    any agreement that, following the Closing, would prohibit Parent, the
Surviving Corporation or any of Parent’s other Subsidiaries from operating in
any line of business, providing any good or service (either generally or to any
Person), operating in any geographic area or market, or soliciting or hiring any
Person; or
(viii)    any agreement which the Company or any of its Subsidiaries has granted
“most favored nation” pricing provisions or marketing or distribution rights
relating to any products or territory, and in any such case is not terminable by
the Company or any such Subsidiary on ninety (90) days’ or less notice without
any penalty or premium.
(b)    The Company has made available to Parent true and complete copies of all
Material Contracts, including any and all amendments to such Material Contracts.
With respect to each Material Contract, such Material Contract is legal, valid,
binding and enforceable and in full force and effect against the Company or its
Subsidiary that is the party thereto, as applicable, and, to the Knowledge of
the Company, against each other party thereto.
(c)    The Company and its Subsidiaries are not in material breach or violation
of, or default under any Material Contract and no event has occurred, is pending
or to the Knowledge of the Company is threatened, which, after the giving of
notice, with lapse of time, or otherwise, would constitute a material breach or
default by the Company or any Subsidiary.
(d)    None of the Material Contracts have been canceled by the other party, and
to the Knowledge of the Company, no other party is in material breach or
violation of, or material default under, any Material Contract and no event has
occurred, is pending or, to the Knowledge of the Company, is threatened, which,
after the giving of notice, with lapse of time, or otherwise, would constitute a
material breach or material default by any other party under such Material
Contract.  The Company and its Subsidiaries have not received any written claim
of default under any Material Contract.
(e)    Neither the Company nor any Subsidiary is a party to any binding oral
contract, agreement or other arrangement which, if reduced to written form,
would be required to be listed in Section 3.09(a) of the Disclosure Schedule
under the terms of Section 3.09(a).
Section 3.10    Property and Leases.
(a)    The Company or one or more of its Subsidiaries owns, and has good title
to, each of the assets (tangible or intangible) reflected as owned by the
Company or its Subsidiaries on the Balance Sheet free and clear of all Liens
(except Permitted Liens), except for such assets sold or disposed of since the
date of the Balance Sheet in the Ordinary Course of Business. The Company and
each of its Subsidiaries own or lease all tangible assets sufficient for the
conduct of its businesses as presently conducted and as presently proposed to be
conducted, which tangible assets are reflected in the Financial Statements
(other than to the extent disposed of in the Ordinary Course of Business). Each
such tangible asset is free from material defects, has been maintained in
accordance with normal industry practice, is in good operating condition and
repair (subject to normal wear and tear) and is suitable for the purposes for
which it presently is used.

- 26 -



--------------------------------------------------------------------------------



(b)    Except as set forth on Section 3.10(b) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries owns, or since December 19,
2009, has owned, any real property.
(c)    Section 3.10(c) of the Disclosure Schedule lists all real property leases
to which the Company or any of its Subsidiaries are a party (each, a “Real
Property Lease”). The Company has made available to Purchaser complete and
accurate copies of the Real Property Leases. The Company and its Subsidiaries
have valid leasehold interests in the real property leased by them under each
Real Property Lease, in each case, free and clear of all Liens (other than
Permitted Liens). With respect to each Real Property Lease:
(i)    such Real Property Lease is legal, valid, binding, enforceable and in
full force and effect against the Company or its Subsidiary that is the party
thereto, as applicable, and, to the Knowledge of the Company, against each other
party thereto;
(ii)    none of the Company, any of its Subsidiaries or, to the Knowledge of the
Company, any other party, is in material breach or violation of, or material
default under, any such Real Property Lease, and no event has occurred, is
pending or, to the Knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a material
breach or material default by the Company or any of its Subsidiaries or, to the
Knowledge of the Company, any other party under such Lease;
(iii)    neither the Company nor any of its Subsidiaries has assigned,
transferred, conveyed, mortgaged, deeded in trust or encumbered any interest in
the leasehold or subleasehold;
(iv)    the Company has no Knowledge of any Lien, easement, covenant or other
restriction applicable to the real property subject to such Real Property Lease
which would reasonably be expected to materially impair the current uses or the
occupancy by the Company or any of its Subsidiaries of the property subject
thereto;
(v)    no construction, alteration or other leasehold improvement work with
respect to the Real Property Lease remains to be paid for or performed by the
Company or any of its Subsidiaries; and
(vi)    neither the Company nor any off its Subsidiaries is obligated to pay any
leasing or brokerage commission relating to such Real Property Lease and will
not have any obligation to pay any leasing or brokerage commission upon the
renewal of the Real Property Lease.
Section 3.11    Permits; Compliance.
(a)    Each of the Company and its Subsidiaries is in possession of all
franchises, licenses, permits, consents, and orders of any Governmental
Authority necessary for each of the Company or its Subsidiaries to own, lease
and operate its properties or to carry on its business as it is now being
conducted (the “Permits”). Section 3.11(a) of the Disclosure Schedule sets forth

- 27 -



--------------------------------------------------------------------------------



a list of all material Permits. No suspension or cancellation of any of the
material Permits is pending or, to the Knowledge of the Company, threatened, and
there have occurred no defaults under, violations of, or events giving rise to a
right of termination, amendment or cancellation of any such Permits, except
where the failure to have, or the suspension or cancellation of, any of the
Permits, individually or in the aggregate, would not have a Material Adverse
Effect.
(b)    Neither the Company nor any of its Subsidiaries is, and neither the
Company nor any of its Subsidiaries, has been in violation of any Law applicable
to the Company or any of its Subsidiaries or by which any property or asset of
the Company or any of its Subsidiaries is bound or affected.
(c)    Neither the Company, any of its Subsidiaries nor any officer, director,
employee or agent thereof or to the Knowledge of the Company any stockholder
acting on behalf of the Company or any of its Subsidiaries, has condoned any act
or authorized, directed or participated in any act in violation of any provision
of the United States Foreign Corrupt Practices Act of 1977 or the U.K. Bribery
Act 2010, as applied to such officer, director, employee, agent or stockholder.
(d)    Notwithstanding anything to the contrary in this Agreement, this Section
3.11(d) does not relate to matters with respect to labor matters, which are the
subject to Section 3.13, employee benefits matters, which are the subject of
Section 3.14, Taxes, which are the subject of Section 3.16 or environmental
matters, which are the subject of Section 3.19.
Section 3.12    Litigation. Except as disclosed in Section 3.12 of the
Disclosure Schedule, there is no litigation, suit, claim, action, proceeding or
investigation (an “Action”) pending or, to the Knowledge of the Company,
threatened against the Company or any of its Subsidiaries, or any property or
asset of the Company or any of its Subsidiaries that if adversely determined
would result in (i) more than $50,000 of Damages against the Company or any of
its Subsidiaries or (ii) the imposition of any equitable relief against the
Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries nor any property or asset of the Company or any of its Subsidiaries
is subject to any order of, consent decree, settlement agreement or similar
written agreement with, or, to the Knowledge of the Company, investigation by,
any Governmental Authority, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Authority (an “Order”). For the
avoidance of doubt, this Section 3.12 shall not apply to Taxes.
Section 3.13    Labor Matters.
(a)    Except as described in Section 3.13(a) of the Disclosure Schedule, there
are no material Actions pending or, to the Knowledge of the Company, threatened
between the Company or any of its Subsidiaries and any of their present or
former employees.
(b)    The Company has made available to Parent true and complete copies of all
employment agreements or contracts with any employees of the Company or its
Subsidiaries (other than the Company’s or Subsidiary’s, as the case may be,
standard form of confidentiality agreement or assignment of inventions
agreement). To the knowledge of the Company, no key

- 28 -



--------------------------------------------------------------------------------



employee or group of employees has any plans to terminate employment with the
Company or any Subsidiary; provided that for purposes of this Section 3.13(b)
only, knowledge of the Company shall mean the actual knowledge, without any duty
of inquiry, of those individuals listed in Section 3.13(b) of the Disclosure
Schedule.
(c)    Neither the Company nor any of its Subsidiaries is a party to or bound by
any collective bargaining agreements, works councils or other labor union
contracts. To the Knowledge of the Company, there is no labor union organizing
or election activity pending or threatened (including the filing of a petition
for certification) either currently or within the past two (2) years, by or on
behalf of any labor union or works council with respect to the employees of the
Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries has engaged in any material unfair labor practice or suffered or
sustained any labor strike, slowdown, or work stoppage and, to the Knowledge of
the Company, no labor strike, slowdown, or work stoppage is threatened by the
employees of the Company or any of its Subsidiaries.
(d)    Neither the Company nor any of its Subsidiaries has incurred, and no
circumstances exist under which the Company or any of its Subsidiaries could
reasonably expect to incur, any liability arising from the misclassification of
employees as consultants or independent contractors, or from the
misclassification of consultants or independent contractors as employees.
(e)    Since December 31, 2006, neither the Company nor any Subsidiary has
caused (i) a plant closing as defined in the Worker Adjustment and Retraining
Notification Act of 1988 (the “WARN Act”) affecting any site of employment or
one or more operating units within any site of employment of the Company or its
Subsidiaries or (ii) a mass layoff as defined in the WARN Act, nor has the
Company or any Subsidiary been affected by any transaction or engaged in layoffs
or employment terminations sufficient in number to trigger application of any
similar state or local Law.
(f)    Section 3.13(f) of the Disclosure Schedule sets forth a true, correct and
complete list of all employees of the Company and its Subsidiaries who are
employed in the United States are not citizens or permanent residents of the
United States, and indicates visa/work authorization status and the date work
authorization is scheduled to expire. All other persons employed by the Company
or its Subsidiaries in the United States are citizens or permanent residents.
Each employee of the Company and the Subsidiaries working in a country other
than one of which such employee is a national has a valid work permit or visa
enabling him or her to work lawfully in the country in which such individual is
employed.
(g)    Except as described in Section 3.13(g) of the Disclosure Schedule, the
Company and its Subsidiaries have complied in all material respects with all
applicable Laws related to the employment of their respective employees,
including provisions related to payment of wages, hours of work, leaves of
absence, equal opportunity, occupational health and safety, and workers’
compensation.
(h)    The Company or any Subsidiary with employees outside of the United States
has entered into, and not breached or violated in any material way, any
employment contracts,

- 29 -



--------------------------------------------------------------------------------



individual labor contracts, collective labor contracts and similar agreements
required by applicable non-U.S. Laws. There is no term of employment nor legally
enforceable promise by the Company or any Subsidiary for any employee working
outside the United States that provides that a change in control of any of such
entities will entitle such individual (i) to treat the change in control as a
breach of any contract, (ii) to any payment, benefit or change of terms of
employment (whether or not conditioned upon the occurrence of any other event)
or (iii) to treat himself or herself as redundant or released from any
obligation to his or her employer. Neither the Company nor any Subsidiary has
any material actual or potential liability to any present or former employee or
independent contractor of any of them, or any representative therefor for the
payment of employment tribunal compensation, damages, a redundancy payment, a
protective award, long service, severance or any similar payment or award, nor
is the Company or any Subsidiary under any obligation to provide or continue any
benefit (including the provisions of a reference) to any such individual either
pursuant to or as a consequence of failing to comply with any Law or agreement.
Section 3.14    Plans.
(a)    Section 3.14(a) of the Disclosure Schedule lists all “employee benefit
plans” (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and all severance, change in control
or employment plan, program or agreement, and any other written or unwritten
plan, policy, agreement or arrangement involving direct or indirect
compensation, including vacation, incentive, bonus, equity compensation,
insurance coverage, disability benefits, deferred compensation, bonuses, fringe
benefits, post-termination compensation, and all other employment or other
service-providing agreements providing for terms of compensation, which plan,
program, agreement, or policy is sponsored or maintained by the Company, in
which present or former employees of the Company participate, or for which the
Company and its Subsidiaries have or may have any liability (collectively, the
“Plans”).
(b)    All Plans are in compliance in all material respects with ERISA, the
Code, and other applicable Laws and have been administered in all material
respects in accordance with their terms and such Laws, including all required
contributions. Each Plan which is intended to be qualified under Section 401(a)
of the Code has received a favorable determination letter with respect to its
current terms.
(c)    There are no pending or, to the Knowledge of the Company, threatened
claims and no pending or, to the Knowledge of the Company, threatened litigation
or other Actions with respect to any Plans, other than ordinary and usual claims
for benefits by participants and beneficiaries. Neither the Company nor any
ERISA Affiliate has within the current or six preceding years, maintained or
contributed or had any actual or contingent liability with respect to a Plan
which is (i) an “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) that is subject to Title IV of ERISA or Section 412 of the Code,
(ii) a “multiemployer plan” within the meaning of Sections 3(37) or 4001(a)(3)
of ERISA, or (iii) a multiple employer plan for which the Company would
reasonably be expected to incur liability under Sections 4063 or 4064 of ERISA.
None of the Plans or other arrangements provides for or promises retiree
medical, disability or life insurance benefits to any current or former
employee, officer or

- 30 -



--------------------------------------------------------------------------------



director of the Company or any of its Subsidiaries other than continuation
coverage required to be provided under Section 4980B of the Code, Part 6 of
Title I of ERISA. Each Plan subject to ERISA is amendable and terminable
unilaterally by the Company and any of its Subsidiaries that is a party thereto
(upon giving any required notice under such Plan) without liability or expense
to the Company, any of its Subsidiaries or such Plan as a result thereof (other
than for benefits accrued through the date of termination or amendment and
reasonable administrative expenses related thereto).
(d)    Section 3.14(d) of the Disclosure Schedule sets forth each Plan that, as
a result of the transactions contemplated hereby alone or upon related,
concurrent, or subsequent employment termination, or in a combination with any
other event, would (i) increase, accelerate or vest any compensation or benefit,
except as required by law for the actions contemplated under Section 5.12, (ii)
require severance, termination or retention payments, (iii) provide any term of
employment or compensation guaranty, (iv) trigger any liabilities or any
funding, (v) forgive any indebtedness, (vi) promise or provide any tax gross ups
or indemnification, whether under Sections 280G or 409A of the Code or
otherwise, (vii) result in payments which would not be deductible under Section
280G of the Code or (viii) measure any values of benefits on the basis of any of
the transactions contemplated hereby.
(e)    Each individual who has received compensation for the performance of
services on behalf of the Company or any of its Subsidiaries has been properly
classified as an employee or independent contractor in accordance with
applicable Law.
(f)    Each Plan or other compensatory arrangement that is a “nonqualified
deferred compensation plan” (as defined in Code Section 409A(d)(1)) has been
since January 1, 2005 in compliance in all material respects with Code Section
409A and has been in documentary compliance in all material respects since
January 1, 2009.
(g)    Except as listed on Section 3.14(g) of the Disclosure Schedule, neither
the Company nor any Subsidiary maintains any Foreign Benefit Plan. Each Foreign
Benefit Plan has been maintained, funded, and administered in compliance in all
material respects with its terms and the requirements of applicable Laws,
including requirements related to employer and employee contributions, as
applicable. Any Foreign Benefit Plans providing retirement benefits are defined
contribution plans. The Company and its Subsidiaries have complied in all
material respects with the requirements applicable to non-U.S. benefit plans and
compensatory arrangements that are excluded from the definition of "Foreign
Benefit Plan" (including but not limited to any retirement, retirement
allowance, superannuation, profit sharing, gratuity, social benefit, deferred
compensation or accrued severance benefit).
Section 3.15    Intellectual Property.
(a)    Section 3.15(a) of the Disclosure Schedule contains a list of all
Registered Intellectual Property, in each case enumerating specifically the
applicable filing or registration number, title, jurisdiction in which filing
was made or from which registration issued, date of filing or issuance, names of
all current applicant(s) and registered owners(s), as applicable. All
assignments of Registered Intellectual Property to the Company or any of its
Subsidiaries have

- 31 -



--------------------------------------------------------------------------------



been properly executed and recorded. To the Knowledge of the Company, all
material Company Registrations are valid and enforceable and all issuance,
renewal, maintenance and other payments that are or have become due with respect
thereto have been timely paid by or on behalf of the Company.
(b)    All Company Owned Intellectual Property material to the conduct of the
businesses of the Company and its Subsidiaries as currently conducted is
exclusively owned by the Company or one of its Subsidiaries.
(c)    Except as set forth on Section 3.15(c) of the Disclosure Schedule, each
item of Company Intellectual Property will be owned or available for use by
Parent or a Subsidiary of Parent following the Closing on substantially
identical terms and conditions as it was immediately prior to the Closing. The
Company Intellectual Property constitutes all Intellectual Property necessary to
conduct the Company's business in the manner currently conducted by the Company
and its Subsidiaries.
(d)    To the Knowledge of the Company, the Company or its appropriate
Subsidiary, as applicable, has taken commercially reasonable measures to protect
the proprietary nature of trade secrets included in the Company Owned
Intellectual Property. Within the last two (2) years, there has been no: (i)
unauthorized disclosure of any material Third Party proprietary or confidential
information in the possession, custody or control of the Company or any of its
Subsidiaries, or (ii) breach of the Company's or any of its Subsidiaries'
security procedures wherein material confidential information has been disclosed
to a third Person.
(e)    The operation of the Company's business as currently conducted does not
infringe or violate, or constitute a misappropriation of, any Intellectual
Property rights of any Third Party. Neither the Company nor any of its
Subsidiaries is a party to any pending Action that has been served on the
Company or any of its Subsidiaries that involves a claim of infringement of
Intellectual Property owned by a Third Party.
(f)    Neither the Company nor any of its Subsidiaries is a party to any pending
Action as a plaintiff that involves a claim of infringement of the Company Owned
Intellectual Property by a Third Party. To the Knowledge of the Company, no
Person (including any current or former employee or consultant of Company or its
Subsidiaries) or entity is infringing, violating or misappropriating any of the
material Company Owned Intellectual Property.
(g)    Section 3.15(g) of the Disclosure Schedule identifies each license,
covenant or other agreement pursuant to which the Company or any of its
Subsidiaries has assigned, transferred, licensed or otherwise granted any right
or access to any Person, or covenanted not to assert any right, with respect to
any Company Intellectual Property (other than non-exclusive licenses to end user
customers entered into in the Ordinary Course of Business). Except as described
in Section 3.15(g) of the Disclosure Schedule, and except as would not
reasonably be expected to have a Material Adverse Effect, neither the Company
nor any Subsidiary has agreed to indemnify any Person against any infringement,
violation or misappropriation of any Intellectual Property rights. Except as set
forth in Section 3.15(g) of the Disclosure Schedule, neither the Company nor any
of its Subsidiaries is a member of or party to any patent pool,

- 32 -



--------------------------------------------------------------------------------



industry standards body, trade association or other organization pursuant to the
rules of which it is obligated to license any existing or future Intellectual
Property to any Person. The Company and its Subsidiaries are not in breach or
violation of, or default under any license, covenant or other agreement listed
on Section 3.15(g) of the Disclosure Schedule, and no event has occurred, is
pending or is threatened, which, after the giving of notice, with lapse of time,
or otherwise, would constitute a breach or default by the Company or any
Subsidiary. None of the licenses, covenants or other agreements listed on
Section 3.15(g) of the Disclosure Schedule have been canceled by the other
party, and to the Knowledge of the Company, no other party is in material breach
or violation of, or default under, any license, covenant or other agreement
listed on Section 3.15(g) of the Disclosure Schedule and no event has occurred,
is pending or, to the Knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a material
breach or default by any other party under such license, covenant or agreement.
Within the last two (2) years, except as set forth on Schedule 3.15(g) of the
Disclosure Schedule, the Company and its Subsidiaries have not received any
written claim of default under any of the licenses, covenants or other
agreements listed on Section 3.15(g) of the Disclosure Schedule.
(h)    Section 3.15(h) of the Disclosure Schedule identifies each agreement
pursuant to which the Company or any Subsidiary is a party and pursuant to which
a third party licenses Intellectual Property to the Company or any of its
Subsidiaries (excluding currently-available, off the shelf software programs
that are part of the Internal Systems and are licensed by the Company or any
Subsidiary pursuant to "shrink wrap" licenses, the total fees associated with
which are less than $25,000). The Company and its Subsidiaries are not in
material breach or violation of, or material default under any license,
contract, assignment or other instrument listed on Section 3.15(h) of the
Disclosure Schedule, and no event has occurred, is pending or is threatened,
which, after the giving of notice, with lapse of time, or otherwise, would
constitute a breach or default by the Company or any Subsidiary. None of the
licenses, contracts, assignments or other instruments listed on Section 3.15(h)
of the Disclosure Schedule have been canceled by the other party, and to the
Knowledge of the Company, no other party is in material breach or violation of,
or material default under, any license, contract, assignment or other instrument
listed on Section 3.15(h) of the Disclosure Schedule and no event has occurred,
is pending or, to the Knowledge of the Company, is threatened, which, after the
giving of notice, with lapse of time, or otherwise, would constitute a material
breach or material default by any other party under such license, contract,
assignment or other instrument. Within the last two (2) years, except as set
forth on Schedule 3.15(h) of the Disclosure Schedule, the Company and its
Subsidiaries have not received any written claim of default under any of the
licenses, contracts, assignments or other instruments listed on Section 3.15(h)
of the Disclosure Schedule.
(i)    Section 3.15(i) of the Disclosure Schedule contains a list of all
software escrow agreements under which the Company or any of its Subsidiaries
has placed any Company Source Code in escrow. Neither the Company nor any of its
Subsidiaries has licensed, distributed or disclosed, and knows of no
distribution or disclosure by others (including its and its Subsidiaries'
employees and contractors) of, any Company Source Code to any Person, except
pursuant to the agreements listed in Section 3.15(i) of the Disclosure Schedule,
and the Company and its Subsidiaries have taken commercially reasonable physical
and electronic security measures to

- 33 -



--------------------------------------------------------------------------------



prevent disclosure of such Company Source Code. To the Knowledge of the Company,
no event has occurred, and no circumstance or condition exists, that (with or
without notice or lapse of time, or both) will, or would reasonably be expected
to, nor will the consummation of the transactions contemplated hereby, result in
the disclosure or release of such Company Source Code by the Company, its
Subsidiaries, their escrow agent(s) or any other Person to any Third Party.
(j)    Section 3.15(j) of the Disclosure Schedule lists all Open Source
Materials (and the corresponding license) that the Company or its Subsidiaries
have utilized in any way in the operation of its business. Neither the Company
nor any of its Subsidiaries has used Open Source Materials in a manner that
creates, or purports to create, obligations for the Company or any of its
Subsidiaries with respect to other Software developed or distributed by the
Company or any Subsidiary or grants, or that purports to grant, to any Third
Party, any rights or immunities under Intellectual Property rights (including
any Open Source Materials that require, as a condition of Exploitation of such
Open Source Materials, that other Software incorporated into, derived from or
distributed with such Open Source Materials be (x) disclosed or distributed in
source code form, (y) licensed for the purpose of making derivative works, or
(z) redistributable at no charge or minimal charge)
(k)    Except as set forth on Section 3.15(k) of the Disclosure Schedule, (i)
each of the Company and its Subsidiaries has a policy of requiring all employees
or independent contractors who have participated in the creation, development,
improvement or modification of Intellectual Property for the Company or its
Subsidiaries to assign all of their rights therein to the Company or the
relevant Subsidiary, and (ii) no Person (other than the Company or its
Subsidiaries) has any reasonable basis for claiming any right, title or interest
in and to any such Intellectual Property.
(l)    The Company and its Subsidiaries have neither sought, applied for nor
received any direct funding from any federal, state, local or foreign
governmental or quasi-governmental agency or funding source in connection with
the operation of its business or any facilities or equipment used in connection
therewith.
Section 3.16    Taxes.
(a)    All federal and all material state, local and foreign Tax Returns that
are required to be filed after December 19, 2009 by or with respect to Taxes of
the Company and each Subsidiary have been filed or will be filed in a timely
manner (taking into account any extensions of time in which to file).  Neither
the Company nor any of its Subsidiaries is or has been a member of a group of
corporations with which it has filed (or been required to file) consolidated,
combined or unitary Tax Returns, other than a group of which the common parent
is the Company. All Taxes that were due and payable by the Company and each
Subsidiary after December 19, 2009 have been timely paid, other than Taxes that
are being contested in good faith by appropriate proceedings, and no waivers of
statutes of limitation have been given by or requested with respect to any Taxes
of the Company or any of its Subsidiaries, which period, after giving effect to
such waiver, has not yet expired. All unpaid Taxes of the Company and each of
its Subsidiaries for all Tax periods commencing after the date of the Balance
Sheet arose

- 34 -



--------------------------------------------------------------------------------



in the Ordinary Course of Business and are of a type commensurate with Taxes
attributable to prior similar periods. Neither the Company nor any of its
Subsidiaries has any liability under Treasury Regulations Section 1.1502-6 (or
any comparable or similar provision of federal, state, local or foreign Law), as
a transferee or successor or otherwise for any Taxes of any Person other than
the Company or one of its Subsidiaries. Neither the Company nor any of its
Subsidiaries is a party to or bound by any Tax indemnity, Tax sharing, Tax
allocation or similar agreement.
(b)    Since December 19, 2009, the Company and its Subsidiaries have complied
in all material respects with all applicable Laws relating to the payment and
withholding of Taxes and have duly and timely withheld and have paid over to the
appropriate Governmental Authorities all material amounts required to be so
withheld and paid over on or prior to the due date of such Taxes under all
applicable Laws. Since December 19, 2009, the Company and each of its
Subsidiaries has complied with all information reporting and backup withholding
requirements, including the maintenance of required records with respect
thereto, in connection with amounts paid to any employee, independent
contractor, creditor, or other third party.
(c)    All Tax Returns that the Company has made available to Parent are
complete and correct copies of all such Tax Returns of the Company and its
Subsidiaries. Neither the Company nor any of its Subsidiaries has received
written notice of any examination or audit of any material Tax Return of the
Company or any of its Subsidiaries by any Governmental Authority that is
currently in progress and the Company has not received any written notice that
any such examination or audit is threatened or contemplated. Since December 19,
2009, neither the Company nor any of its Subsidiaries has received written
notice of any claim made by a Governmental Authority in a jurisdiction in which
the Company or any of its Subsidiaries did not file a Tax Return that the
Company or such Subsidiary was required to file Tax Returns or is subject to
material Taxes in such jurisdiction. Neither the Company nor any of its
Subsidiaries has requested any extension of time within which to file any Tax
Return, which Tax Return has not yet been filed and which extension period has
not lapsed.
(d)    Neither the Company nor any of its Subsidiaries has made any payment, is
obligated to make any payment or is a party to any agreement, plan or
arrangement that could obligate it to make any payment that may be treated as an
“excess parachute payment” under Section 280G of the Code (without regard to
Sections 280G(b)(4) and 280G(b)(5) of the Code). Neither the Company nor any of
its Subsidiaries has incurred (or been allocated) any dual consolidated loss
within the meaning of Section 1503 of the Code.
(e)    Neither the Company nor any of its Subsidiaries has ever distributed to
their stockholders or security holders stock or securities of a controlled
corporation, nor has stock or securities of the Company or any of its
Subsidiaries been distributed, in a transaction to which Section 355 of the Code
applies (i) in the two (2) years prior to the date of this Agreement or (ii) in
a distribution that could otherwise constitute part of a “plan” or “series of
related transactions” (within the meaning of Section 355(e) of the Code) that
includes the transactions contemplated by this Agreement.
(f)    Neither the Company nor any of its Subsidiaries is a party to any joint
venture, partnership, or other arrangement that is treated as a partnership for
federal income Tax purposes.

- 35 -



--------------------------------------------------------------------------------



(g)    Neither the Company nor any of its Subsidiaries is a party to a gain
recognition agreement under Section 367 of the Code in respect of assets owned
by either the Company or any of its Subsidiaries as of the Effective Time.
(h)    Neither the Company nor any of its Subsidiaries will be required to
include any material item of income in, or exclude any material item of
deduction from, taxable income for any period (or any portion thereof) ending
after the Closing Date as a result of any (i) deferred intercompany gain or any
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any corresponding provision of state, local or foreign Tax Law)
attributable to transactions or activities that occurred after December 19,
2009, (ii) closing agreement as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Tax Law) executed
after December 19, 2009 and on or prior to the Closing Date, (iii) installment
sale or other open transaction disposition made after December 19, 2009 and on
or prior to the Closing Date, (iv) election made pursuant to Section 108(i) of
the Code made on or prior to the Closing Date, (iv) prepaid amounts received on
or prior to the Closing Date, or (v) adjustments under Section 481 of the Code
made after December 19, 2009 (or any similar adjustments under any provision of
the Code or the corresponding foreign, state or local Tax Law).
(i)    Neither the Company nor any of its Subsidiaries has participated in any
"reportable transaction" or "listed transaction" for purposes of Treasury
Regulation sections 1.6011-4(b) or 301.6111-2(b)(2) or any analogous provision
of state, local or foreign Law. Since December 19, 2009, the Company and each of
its Subsidiaries has disclosed on its federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of Section 6662 of the Code.
Section 3.17    Accounts Receivable. All accounts receivable of the Company and
its Subsidiaries reflected on the Balance Sheet (other than those paid since
such date) were acquired or arose from sales actually made or services actually
performed in the Ordinary Course of Business, represent bona fide transactions
and valid receivables, and are not subject to any setoff or counterclaim.
Section 3.18    Powers of Attorney. Except as described in Section 3.18 of the
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company or any of its Subsidiaries.
Section 3.19    Environmental Matters.
(a)    The Company and its Subsidiaries are in compliance with all applicable
Environmental Laws in all material respects. There is no pending or, to the
Knowledge of the Company, threatened civil or criminal litigation, written
notice of violation, administrative proceeding, or investigation, inquiry or
information request by any Governmental Authority, relating to any Environmental
Laws involving the Company or any of its Subsidiaries.

- 36 -



--------------------------------------------------------------------------------



(b)    Neither the Company nor any of its Subsidiaries has any material
liabilities or obligations arising from the Release or threatened Release of any
Hazardous Materials into the environment.
(c)    Neither the Company nor any of its Subsidiaries is a party to or bound by
any court order, administrative order, consent order or other agreement between
the Company or any of its Subsidiaries and any Governmental Authority entered
into in connection with any legal obligation or liability arising under any
Environmental Laws.
(d)    Set forth in Section 3.19(d) of the Disclosure Schedule is a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
owned or operated by the Company or any of its Subsidiaries which the Company
has possession of or access to. A complete and accurate copy of each such
document has been provided to Parent.
(e)    The Company has no Knowledge of any material environmental liability
relating to any solid or hazardous waste transporter or treatment, storage or
disposal facility that has been used by the Company or any of its Subsidiaries.
(f)    The parties to this Agreement acknowledge that this Section 3.19 is the
sole and exclusive representation and warranty relating to Hazardous Materials
and Environmental Laws.
Section 3.20    Insurance. Section 3.20 of the Disclosure Schedule lists each
insurance policy (including fire, theft, casualty, comprehensive general
liability, workers compensation, business interruption, environmental, product
liability and automobile insurance policies and bond and surety arrangements) to
which the Company or any of its Subsidiaries is a party, a named insured or
otherwise the beneficiary of coverage, all of which are in full force and
effect. Such insurance policies are of the type and in amounts customarily
carried by organizations conducting businesses or owning assets similar to those
of the Company and its Subsidiaries. There is no claim pending under any such
policy as to which coverage has been denied or disputed by the underwriter of
such policy. All premiums due and payable under all such policies have been
paid, neither the Company nor any of its Subsidiaries may be liable for
retroactive premiums or similar payments, and the Company and its Subsidiaries
are otherwise in compliance with the terms of such policies. The Company has no
Knowledge of any threatened termination of, or premium increase with respect to,
any such policy. Except as set forth on Section 3.20 of the Disclosure Schedule,
each such policy will continue to be enforceable and in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing. Section 3.20 of the Disclosure Schedule
identifies all current pending claims asserted by the Company pursuant to any
insurance policy and describes the nature and status of each such claim.
Section 3.21    Warranties.
(a)    Other than as has been made available to Parent, no service or product
provided, manufactured, sold, leased, licensed or delivered by the Company or
any of its Subsidiaries is subject to any guaranty, warranty, right of return,
right of credit, service level agreement

- 37 -



--------------------------------------------------------------------------------



obligation or other indemnity other than the applicable standard terms and
conditions of sale or lease of the Company, which have been made available to
the Company.
(b)    Since December 19, 2009 through the Closing Date there have been no
warranty claims made or, to the Knowledge of the Company, threatened against the
Company or any of its Subsidiaries.
Section 3.22    Customers and Suppliers.
(a)    Section 3.22(a) of the Disclosure Schedule sets forth the ten (10)
customers that accounted for the most net revenues of the Company and its
Subsidiaries for the eleven months ended on the Balance Sheet Date (“Material
Customers”). Except as set forth on Section 3.22(a) of the Disclosure Schedule,
(i) all Material Customers continue to be customers of the Company, and, neither
the Company nor any of its Subsidiaries has received written notice or, to the
Knowledge of the Company, oral notice that any Material Customer intends to
reduce in any material respect or terminate its business with the Company or any
of its Subsidiaries; (ii) no Material Customer has terminated its relationship
with the Company or any of its Subsidiaries or, to the Knowledge of the Company,
has threatened to do so; and (iii) neither the Company nor any of its
Subsidiaries is involved in any material claim, dispute or controversy with any
Material Customer.
(b)    Section 3.22(b) of the Disclosure Schedule sets forth each sole source
supplier of any significant product or service purchased by the Company or any
of its Subsidiaries as of the Balance Sheet Date (“Material Suppliers”). Except
as set forth on Section 3.22(b) of the Disclosure Schedule, since the Balance
Sheet Date, (i) no Material Suppliers has indicated that it will stop, or
decrease the rate of, supplying materials, products or services to the Company
or any of its Subsidiaries; (ii) no Material Supplier has terminated its
relationship with the Company or its Subsidiaries or, to Knowledge of the
Company, has threatened to do so; and (iii) neither the Company nor any of its
Subsidiaries is involved in any material claim, dispute or controversy with any
Material Supplier.
Section 3.23    Certain Business Relationships With Affiliates. No Affiliate of
the Company or any of its Subsidiaries (a) owns any property or right, tangible
or intangible, which is used in the business of the Company or any of its
Subsidiaries, (b) has any claim or cause of action against the Company or any of
its Subsidiaries, (c) owes any money to, or is owed any money by, the Company or
any of its Subsidiaries, or (d) is a party to any contract or other arrangement
(written or oral) with the Company or any of its Subsidiaries. Section 3.23 of
the Disclosure Schedule describes any transactions or relationships between the
Company or any of its Subsidiaries and any Affiliate thereof since the Balance
Sheet Date.
Section 3.24    Brokers. Except as set forth in Section 3.24 of the Disclosure
Schedule, no broker, finder or investment banker is entitled to any brokerage
fees, commissions, finders’ fees or financial advisor fees in connection with
the transactions contemplated by this Agreement.

- 38 -



--------------------------------------------------------------------------------



Section 3.25    Prepayments, Prebilled Invoices and Deposits.
(a)    All prepayments, prebilled invoices and deposits that have been received
by the Company and its Subsidiaries as of the date of this Agreement from
customers for products to be shipped, or services to be performed, after the
Closing Date are properly accrued for on the Balance Sheet in accordance with
the Applicable Accounting Principles.
(b)    All prepayments, prebilled invoices and deposits that have been made or
paid by the Company and its Subsidiaries as of the date of this Agreement for
products to be purchased, services to be performed or other benefits to be
received after the Closing Date are properly accrued for on the Balance Sheet in
accordance with Applicable Accounting Principles.
Section 3.26    NO OTHER REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND
WARRANTIES MADE BY THE COMPANY IN THIS ARTICLE III ARE THE EXCLUSIVE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY. THE COMPANY HEREBY DISCLAIMS
ANY OTHER EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES NOT EXPRESSLY
INCLUDED IN THIS AGREEMENT WHETHER OR NOT MADE, COMMUNICATED OR FURNISHED
(ORALLY OR IN WRITING) TO THE PURCHASER OR ITS REPRESENTATIVES, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY REGARDING ANY PRO FORMA FINANCIAL INFORMATION,
FINANCIAL PROJECTIONS OR OTHER FORWARD-LOOKING STATEMENTS PROVIDED BY OR ON
BEHALF OF THE COMPANY OR ITS SUBSIDIARIES, WARRANTY OF MERCHANTABILITY, WARRANTY
OF FITNESS FOR A PARTICULAR PURPOSE, OR ANY IMPLIED OR STATUTORY WARRANTY
WHATSOEVER WITH RESPECT TO THE COMPANY, ANY OF THE COMPANY’S SUBSIDIARIES AND
ANY OF THE COMPANY OR ITS SUBSIDIARIES RESPECTIVE ASSETS OR PROPERTIES,
INCLUDING WITHOUT LIMITATION ANY REAL OR PERSONAL PROPERTY OR ANY FIXTURES;
PROVIDED THAT NOTHING HEREIN SHALL LIMIT ANY CLAIM BASED UPON FRAUD.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER
Except as set forth in the disclosure schedule delivered by Parent to the
Company simultaneously with the execution of this Agreement (the “Parent
Disclosure Schedule”), Parent and Purchaser, jointly and severally, represent
and warrant to the Company as of the date hereof, and as of the Closing Date
(except for representations and warranties that are made as of a specific date)
as follows:
Section 4.01    Organization and Qualification. Each of Parent and Purchaser is
duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized or formed (as applicable) and has full
power and authority (corporate or other) to own, lease or otherwise hold its
properties and assets and to conduct its businesses as presently conducted.
Parent and Purchaser are duly qualified to do business in each jurisdiction
where the nature of its business or its ownership or leasing of its properties
makes such qualification

- 39 -



--------------------------------------------------------------------------------



necessary, all of which are listed on Section 4.01 of the Parent Disclosure
Schedule. Parent and Purchaser have made available to the Company complete and
accurate copies of their certificates of incorporation and by-laws, each as
amended to date. Each of the Parent and Purchaser is not in default under or in
violation of any provision of their respective certificates of incorporation or
bylaws.
Section 4.02    Authority. Each of Parent and Purchaser have all requisite
corporate power and authority to execute, deliver and enter into this Agreement
and the other agreements contemplated hereby (collectively, the “Purchaser
Agreements” and to consummate the transactions contemplated by the Purchaser
Agreements. The execution and delivery Parent and Purchaser of the Purchaser
Agreements, subject to receipt of the approval of this Agreement by the holders
of a majority of the outstanding common stock of Purchaser, which is the only
approval required from such holders, the performance by Parent and Purchaser of
the Purchaser Agreements and the consummation by Parent and Purchaser of the
transactions contemplated by Purchaser Agreements, have been duly and validly
authorized by all necessary corporate and other action on the part of Parent and
Purchaser. The Purchaser Agreements have been or will be as of the Closing Date
duly and validly executed and delivered by Parent and Purchaser and constitute
or will constitute, a valid and binding obligation of Parent and Purchaser, and
constitute or will constitute a valid and binding obligation of Parent and
Purchaser, enforceable against them in accordance with their terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to
creditors’ rights generally or by principles of equity.
Section 4.03    No Conflict; Required Filings and Consents.
(a)    The execution and delivery of this Agreement by Parent and Purchaser do
not, and the performance of this Agreement by Parent and Purchaser will not, (i)
conflict with or violate the certificate of incorporation or equivalent
organizational documents of Parent and Purchaser or (ii) subject to obtaining
the Purchaser Required Approvals and, in the case of the Merger, the approval of
the holders of a majority of the outstanding common stock of Purchaser, any
applicable waiting period has expired or been terminated, conflict with or
violate any Law applicable to Parent and Purchaser or by which any property or
asset of the Parent and Purchaser is bound or affected (other than as required
by any Law solely applicable to the Company or the Principal Stockholders).
(b)    The execution and delivery of this Agreement by the Parent and Purchaser
do not, and the performance of this Agreement by the Parent and Purchaser will
not, (i) require any consent, approval, authorization or permit of, or filing
with, or notification to, any Governmental Authority, except (A) filing and
recordation of appropriate merger documents as required by the DGCL and (B) such
consents, approval, authorization or permit of, or filing with or notification
to such Governmental Authorities set forth on Section 4.03(b) of the Parent
Disclosure Schedule (collectively, the "Purchaser Required Approvals"), (ii)
result in a breach of, constitute a default under, result in the acceleration of
obligations under, create in any party the right to accelerate, terminate,
modify or cancel, or require any consent or waiver under, any Contract,
instrument of Indebtedness, Lien or other arrangement to which the Parent and
Purchaser is a party or by which Parent and Purchaser is bound or to which any
of the assets of the Parent and Purchaser

- 40 -



--------------------------------------------------------------------------------



are subject, (iii) violate any order, writ, injunction, decree, statute, rule or
regulation applicable to Parent and Purchaser or any of their respective
properties or assets. Section 4.03(b) of the Parent Disclosure Schedule sets
forth a true, correct and complete list of all consents and approvals of
counterparties to any Contracts and Governmental Authorities that are required
in connection with the consummation by Parent and Purchaser of the transactions
contemplated by the Purchaser Agreements.
Section 4.04    Litigation. Except as disclosed in Section 4.04 of the
Disclosure Schedule, there is no Action pending or, to the Knowledge of the
Purchaser, threatened against the Parent or Purchaser, or any property or asset
of the Parent or Purchaser that if adversely determined, individually, or in the
aggregate, would delay the Closing. Neither the Parent or Purchaser nor any
property or asset of the Parent or Purchaser is subject to any order of, consent
decree, settlement agreement or similar written agreement with, or, to the
Knowledge of the Purchaser, investigation by, any Governmental Authority, or any
Order that would prevent or materially delay consummation of the Merger or would
have a Material Adverse Effect.
Section 4.05    Purchaser. All of the outstanding capital stock of Purchaser is
owned directly by Parent. Except for obligations or liabilities incurred in
connection with its incorporation or organization or the negotiation and
consummation of this Agreement, the Merger and the transactions contemplated by
this Agreement, Purchaser has not incurred any obligations or liabilities, and
has not engaged in any business or activities of any type or kind whatsoever or
entered into any agreements or arrangements with any Person.
Section 4.06    Brokers. Except as disclosed in Section 4.06 of the Parent
Disclosure Schedule, no broker, finder or investment banker is entitled to any
brokerage fees, commissions, finders’ fees or financial advisory fees in
connection with the transactions contemplated by this Agreement by reason of any
action taken by or on behalf of Parent or Purchaser.
Section 4.07    Investment Intent. Parent is acquiring the Company Shares and
shares of the Surviving Corporation for investment purposes only and not with a
view toward, or for sale in connection with, any distribution of such shares in
violation of Laws. Parent agrees that it will not sell, transfer, offer for
sale, pledge, hypothecate or otherwise dispose of any equity securities of the
Surviving Corporation in violation of any Laws. Parent is an “accredited
investor” (as defined under Regulation D promulgated under the Securities Act).
Section 4.08    Sufficiency of Funds. Parent has, and will have at the Closing,
sufficient funds (a) to pay all amounts payable by Parent and Purchaser
hereunder, including all payments due under Article II and (b) to make all other
necessary payments of fees and expenses, and to perform and discharge its
obligations, in connection with the transactions contemplated under this
Agreement. Parent expressly acknowledges that its obligations hereunder are not
subject to any conditions, express or implied, regarding Parent’s ability to
obtain financing (or to obtain financing on terms acceptable to Parent) for the
consummation of the transactions contemplated under this Agreement.

- 41 -



--------------------------------------------------------------------------------



Section 4.09    Independent Assessment.
(a)    Purchaser confirms that the Company has made available to Parent and
Purchaser the opportunity to ask questions of the officers and management of the
Company and its Subsidiaries, to access all materials, documents and other
information that it deems necessary or advisable to evaluate the transactions
contemplated by this Agreement and each document to which it is a party and to
acquire additional information about the business, assets and financial
condition of the Company and its Subsidiaries.
(b)    Parent and Purchaser has made its own independent examination,
investigation, analysis and any other relevant evaluation of the transactions
contemplated by this Agreement and has undertaken such due diligence, including
a review of the assets, properties, liabilities, books, records and Contracts of
the Company and its Subsidiaries, as it deems adequate.
ARTICLE V
ADDITIONAL AGREEMENTS
Section 5.01    Conduct of Business by the Company Pending the Merger. Between
the date of this Agreement and the Effective Time, except as expressly required
by this Agreement (i) the Company shall, and shall cause its Subsidiaries to,
conduct the businesses of the Company and its Subsidiaries in the Ordinary
Course of Business and in compliance in all material respects with all
applicable Laws and (ii) the Company shall, and cause its Subsidiaries to, use
their respective reasonable best efforts to preserve intact the business
organization of the Company and its Subsidiaries, to keep available the services
of the current officers, employees and consultants of the Company and its
Subsidiaries and preserve relationships with Material Customers and Material
Suppliers. Without limiting the generality of the foregoing, between the date of
this Agreement and the Effective Time, the Company shall not, and shall cause
its Subsidiaries not to, without the prior written consent of Parent:
(a)    issue or sell any stock or other securities of the Company or any
Subsidiary or any options, warrants or rights to acquire any such stock or other
securities (except pursuant to the exercise or conversion of, Company Preferred
Shares outstanding on the date hereof and set forth in Section 3.02(a) of the
Disclosure Schedule), or repurchase or redeem any stock or other securities of
the Company (except from former employees, directors or consultants in
accordance with agreements in place on the date of this Agreement and providing
for the repurchase of shares at their original issuance price in connection with
any termination of employment with or services to the Company or any
Subsidiary);
(b)    split, combine or reclassify any shares of its capital stock; or declare,
set aside or pay any dividend or other distribution in stock or any property
other than solely cash in respect of its capital stock, or declare, set aside or
pay any cash dividend or distribution to be paid after the Effective Time, or to
be paid prior to the Effective Time unless such payment or distribution is fully
reflected in Closing Cash;

- 42 -



--------------------------------------------------------------------------------



(c)    create, incur or assume any indebtedness (including obligations in
respect of capital leases); assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently or otherwise) for the
obligations of any other Person; or make any loans, advances or capital
contributions to, or investments in, any other Person;
(d)    enter into, adopt, terminate or amend any Plan or (except for normal
salary increases in the Ordinary Course of Business for employees who are not
Affiliates) increase in any manner the compensation or fringe benefits of, or
materially modify the employment terms of, its directors, officers, consultants
or employees, generally or individually, or pay o promise any bonus or other
benefit to its directors, officers, consultants or employees (except for
existing payment obligations listed in Section 3.14(d) of the Disclosure
Schedule), grant or promise any equity compensation, or hire any new officers or
(except in the Ordinary Course of Business) any new employees or consultants;
amend or accelerate, except as required by the terms of applicable Law or any
Plan as currently in effect, the payment, right to payment, or vesting of any
compensation or benefits; or take any action other than in the Ordinary Course
of Business to fund or in any other way secure the payment of compensation or
benefits under any Plan;
(e)    acquire, sell, lease, license or dispose of any assets or property
(including any shares or other equity interests in or securities of any
Subsidiary), other than purchases and sales of assets to customers in the
Ordinary Course of Business;
(f)    mortgage or pledge any of its property or assets or subject any such
property or assets to any Lien (other than a Permitted Lien);
(g)    discharge or satisfy any Lien or pay any obligation or liability other
than in the Ordinary Course of Business;
(h)    amend its certificate of incorporation, by-laws or other organizational
documents;
(i)    sell, assign, transfer, license or sublicense any Company Owned
Intellectual Property, other than pursuant to licenses with customers entered
into in the Ordinary Course of Business;
(j)    change the nature or scope of its business being carried on as of the
date of this Agreement or commence any new business not being ancillary or
incidental to such business;
(k)    change its accounting methods, principles or practices, except insofar as
may be required by a generally applicable change in GAAP;
(l)    make or change any Tax election, change an annual accounting period, file
any material amended Tax Return, enter into any closing agreement, waive or
extend any statute of limitation with respect to Taxes, settle or compromise any
Tax liability, claim or assessment, surrender any right to claim a refund of
Taxes or take any other similar action relating to the filing of any Tax Return
or the payment of any Tax;

- 43 -



--------------------------------------------------------------------------------



(m)    enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under,
applicable Law or any contract or agreement of a nature required to be listed in
Section 3.06, Section 3.09 or Section 3.15 of the Disclosure Schedule;
(n)    make or commit to make any capital expenditure in excess of $100,000 per
item or $250,000 in the aggregate;
(o)    institute or settle any legal proceeding;
(p)    fail to take any action necessary to preserve the validity of any Company
Owned Intellectual Property or Permit; or
(q)    agree in writing or otherwise to take any of the foregoing actions.


Section 5.02    Stockholders’ Approval.
(a)    Immediately following execution of this Agreement, the Company shall
submit a request for written consents in a form reasonably acceptable to Parent
(“Written Consents”) to the holders of Company Common Stock and Company
Preferred Stock for the purpose of seeking the Company Stockholder Approval,
including with such submission the unanimous recommendation of the Board of
Directors of the Company (the “Company Board”) that the holders of Company
Common Stock and Company Preferred Stock give the Company Stockholder Approval.
The Company shall use its reasonable best efforts to obtain the Company
Stockholder Approval as soon as practicable after execution and delivery of this
Agreement, and in any event within one (1) Business Day after execution and
delivery of this Agreement. The Company shall take all other commercially
reasonable actions to ensure that the Company Stockholder Approval is obtained
in accordance with all applicable Laws and the Company Charter and Bylaws, as
applicable, including soliciting Written Consents from the holders of Company
Common Stock and Company Preferred Stock. The Company shall promptly notify
Parent of its receipt of the Company Stockholder Approval.
(b)    Promptly (and in any event within five (5) Business Days) after receipt
of the Company Stockholder Approval, the Company shall provide notice of such
approval to those holders of Company Common Stock and Company Preferred Stock
who have not consented and such other persons as required under applicable Law
(the “Consent Notice”), and shall inform Parent of the date on which such notice
is sent.
(c)    Liquent Acquisition, LLC has as of the date hereof entered into a Voting
Agreement in the form attached hereto as Exhibit F.
Section 5.03    Access to Information; Confidentiality.
(a)    From the date of this Agreement until the Effective Time, except as
prohibited by applicable Law, the Company shall, and shall cause its
Subsidiaries and the officers, directors, employees, auditors and agents of the
Company and its Subsidiaries to, afford the officers,

- 44 -



--------------------------------------------------------------------------------



employees and other Representatives of Parent and Purchaser reasonable access
during normal business hours to the officers, employees, agents, properties,
offices, plants and other facilities, books and records of the Company and each
Subsidiary, and shall furnish Parent and Purchaser with such financial,
operating and other data and information as Parent or Purchaser, through their
officers, employees or agents, may reasonably request; provided, however, that
the Company may withhold, and may cause its Subsidiaries to withhold, (a) any
document or information to the extent specifically required by the terms of a
confidentiality agreement with a Third Party in effect on the date of this
Agreement or (b) such portions of documents or information relating to pricing
or other matters that are highly sensitive if the exchange of such documents (or
portions thereof) or information, as determined by the Company's counsel, might
reasonably result in antitrust difficulties for the Company or its Affiliates.
If any material is withheld by the Company pursuant to this Section 5.03(a), the
Company shall inform Parent as to the general nature of what is being withheld.
In connection with the access contemplated by this Section 5.03(a), Parent
shall, and shall cause its Representatives to, act in a manner so as not to
unreasonably interfere with the operations of Company or any of its
Subsidiaries.
(b)    All information obtained by Parent or Purchaser pursuant to this Section
5.03(b), shall be kept confidential in accordance with the confidentiality
agreement, dated August 17, 2012, (the “Confidentiality Agreement”), between
Parent and the Company.
Section 5.04    Directors’ and Officers’ Indemnification and Insurance.
(a)    Parent agrees that all rights to indemnification, advancement of expenses
and exculpation from liabilities for acts or omissions occurring at or prior to
the Effective Time existing at the date of this Agreement in favor of the
current or former directors or officers of the Company and its Subsidiaries
(each, an “Indemnified Person”) acting in such capacities as provided in their
respective certificates of incorporation or bylaws (or comparable organizational
documents) and any indemnification or other agreements of the Company or its
Subsidiaries as in effect on the date of this Agreement (to the extent that
copies have been made available to Parent) shall be assumed by the Surviving
Corporation in the Merger, without further action, at the Effective Time, and
shall survive the Merger and shall continue in full force and effect in
accordance with their terms, and Parent shall cause the Surviving Corporation to
comply with and honor the foregoing obligations; provided, that such obligations
shall be subject to any limitation imposed from time to time under applicable
Law. Notwithstanding the foregoing, in no event shall the Surviving Corporation
be obligated to provide indemnification to any Indemnified Person with respect
to any matter for which any Parent Indemnified Party is entitled to
indemnification under Article VIII of this Agreement.
(b)    Prior to the Effective Time, the Company may purchase an extended
reporting period endorsement under the Company’s existing directors’ and
officers’ liability insurance coverage (the “D&O Tail”) for the Company’s
directors and officers in a form mutually acceptable to the Company and Parent
which will provide such directors and officers with coverage for six years
following the Effective Time of not less than the existing coverage under, and
have other terms not materially less favorable to, the insured persons than the
directors’ and officers’ liability insurance coverage presently maintained by
the Company. In addition, the Company will use commercially reasonable efforts
to purchase, prior to the Effective Time,

- 45 -



--------------------------------------------------------------------------------



extended reporting period endorsements (the “Tail”) for (x) other insurance
coverages which are written on a “claims made” basis, including employment
practices liability and fiduciary liability insurance, with coverage for six
years following the Effective Time, and (y) errors and omissions / professional
liability coverage, with coverage for three years following the Effective Time.
The cost of any D&O Tail shall be borne by the Securityholders and if paid by
the Company shall be included in the Seller Expenses for all purposes of this
Agreement.
(c)    If the Surviving Corporation or any of its successors or assigns (i)
consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any Person, then, and in each such case, to the extent necessary,
proper provisions shall be made so that the successors and assigns of the
Surviving Corporation, as the case may be, shall assume the applicable
obligations set forth in this Section 5.04.
(d)    The rights of each Indemnified Person under this Section 5.04 shall
survive consummation of the Merger and are intended to benefit, and shall be
enforceable by, each Indemnified Person.
Section 5.05    Notification of Certain Matters. The Company shall give prompt
notice to Parent, and Parent shall give prompt notice to the Company, of (a) the
Company or Parent, as the case may be, becoming aware of a material breach of a
representation or warranty made by it in this Agreement, (b) the occurrence, or
non-occurrence, of any event, the occurrence, or non-occurrence, of which
reasonably could be expected to cause of a material breach of a representation
or warranty contained in this Agreement and (c) any material breach by the
Company, Parent or Purchaser, as the case may be, of any covenant or agreement
to be complied with or satisfied by it under this Agreement. Any notice
provided, or disclosure made, by the Company pursuant to this Section 5.05(a)
shall not be deemed to amend or supplement the Disclosure Schedule.
Section 5.06    Consents and Approvals.
(a)    The parties to this Agreement shall cooperate with each other and use
their reasonable best efforts to promptly (x) prepare and file all necessary
documentation, (y) effect all applications, notices, petitions and filings, and
(z) obtain all permits, consents, approvals and authorizations of all Third
Parties and Governmental Authorities which are necessary or advisable for such
party to consummate the transactions contemplated by this Agreement. The parties
to this Agreement shall consult with each other with respect to the obtaining of
all such permits, consents, approvals and authorizations, and each party will
keep the other apprised of the status of matters relating to completion of the
transactions contemplated by this Agreement. Parent and the Company shall each
use its reasonable best efforts to resolve any objections that may be asserted
by any Governmental Authority with respect to this Agreement or the transactions
contemplated by this Agreement, and with respect to any threatened or pending
preliminary or permanent injunction or other Order that would adversely affect
the ability of the parties to this Agreement to consummate the transactions
contemplated by this Agreement, shall use reasonable best efforts to prevent the
entry, enactment or promulgation thereof, as the case may be provided, however,
that notwithstanding anything to the contrary in this Agreement,

- 46 -



--------------------------------------------------------------------------------



neither Parent nor Purchaser shall be obligated (A) to commence or defend any
legal proceeding required to obtain any such waiver, permit, consent, approval
or other authorization or (B) to sell or dispose of or hold separately (through
a trust or otherwise) any assets or businesses of the Company or its
Subsidiaries.
(b)    Parent and the Company shall promptly advise each other upon receiving
any communication from any Governmental Authority whose consent or approval is
required for consummation of any of the transactions contemplated by this
Agreement which causes such party to believe that there is a reasonable
likelihood that any such consent or approval will not be obtained or that the
receipt of any such approval will be materially delayed.
Section 5.07    Further Assurances. Subject to the proviso in Section 5.06(a),
each of the parties to this Agreement shall use its reasonable best efforts to
effect the transactions contemplated by this Agreement. Each party to this
Agreement, at the reasonable request of another party to this Agreement, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be necessary or desirable for effecting the consummation of
this Agreement and the transactions contemplated by this Agreement.
Section 5.08    Public Announcements. Parent and the Company agree that no press
release or public announcement, statement or disclosure concerning the Merger or
any other transaction contemplated by this Agreement shall be issued by either
party without the prior consent of the other party, except as such release or
announcement may be required by Law, including the rules or regulations of any
United States or non-United States securities exchange, in which case the party
required to make the release or announcement shall use its reasonable best
efforts to allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.
Section 5.09    Tax Returns.
(a)    The amount of any refunds of Taxes received by the Company after (but
within six (6) years) the Closing but attributable to Pre-Closing Tax Periods or
the portion of a Straddle Period ending on or before the Closing Date shall be
payable by Parent to the Securityholders' Representative after receipt of such
amounts, provided that no such payment shall be made to the extent that the
amount of such refund (i) was reflected on the Balance Sheet or in the Final
Working Capital or (ii) the refund reflected a timing adjustment such that the
amount of the Tax refunded or the amount of any reduction of income or increase
in deduction that gave rise to the refund would result in a corresponding
increase of Tax, increase in income or decrease in deduction for any
post-Closing period; provided, that, for purposes of clause (ii), such
corresponding increase in Tax, increase in income or decrease in deduction
arises solely as a correlative consequence of the creation of the Tax refund
that Parent is required to pay over. The amount of any such payment due to the
Securityholders' Representative shall be determined as soon as practicable by
the Company in good faith following receipt of the refund, but in no event later
than five (5) days after final determination of the amount to be paid. Nothing
in this Section 5.09 shall (i) authorize or allow the Securityholders’
Representative or any Securityholder to initiate or cause the Company to
initiate any claim for any refund other than in connection with any audit or
examination initiated by a Governmental Authority that relates to

- 47 -



--------------------------------------------------------------------------------



one or more Pre-Closing Tax Periods and the defense of which is being controlled
by the Securityholders’ Representative in accordance with this Agreement or (ii)
obligate the Company or Parent to initiate any claim for any refund.
(b)    Parent shall prepare, or cause to be prepared, and shall timely file, or
cause to be timely filed, all Tax Returns of the Company required to be filed
(taking into account any extensions) with respect to any Tax period ending on or
before or including the Effective Time. All such Tax Returns shall be prepared
in a manner consistent with prior practice except as otherwise required by
applicable Law; provided, however, that Seller Expenses shall be allocable to
Pre-Closing Tax Periods to the extent allowed under applicable Law; provided,
further, that to the extent that, pursuant to applicable Law, Seller Expenses
are not includable in the Company's Tax Returns for Pre-Closing Tax Periods and
are only properly includable in the Company's Tax Returns for Tax periods ending
after the Closing Date, any Tax refund or reduction of Taxes attributable to
such Seller Expenses included in the Company Tax Returns for any Tax period
other than a Pre-Closing Tax Period shall be paid to the Securityholders'
Representative in the manner set forth in Section 5.09(a). Parent shall provide
Securityholders' Representative with copies of completed drafts of all such Tax
Returns relating to or in respect of the income of the Company at least twenty
(20) Business Days prior to the due date for filing thereof and all other
material Tax Returns at least ten (10) days prior to the due date for filing
thereof, for Securityholders' Representative review and comment, and shall
incorporate any reasonable comments timely provided in writing by
Securityholders' Representative. The Company shall pay the amount of any Taxes
shown to be due thereon to the appropriate Governmental Authority and shall
provide Securityholders' Representative with adequate proof of such payment.
Section 5.10    Fees and Expenses. Except as otherwise expressly provided
herein, Parent will pay all fees and expenses (including legal, accounting,
financial advisor and broker fees and expenses) incurred by it in connection
with the transactions contemplated hereby. Except as otherwise expressly
provided for herein, Securityholders will pay all fees and expenses (including
legal, accounting, financial advisor and broker fees and expenses) incurred by
the Company or any of them in connection with the transaction contemplated
hereby. Except as provided in Section 2.12(a), all transfer, documentary, sales,
use, stamp, registration and other Taxes (including real property transfer
Taxes) arising out of the consummation of the transaction contemplated hereby
and any filing fees incurred in connection with complying with the HSR Act shall
be paid equally by (i) Parent and (ii) the Securityholders. In addition, the
fees and expenses of the Paying Agent and the Escrow Agent shall be paid equally
by (i) Parent and (ii) the Securityholders (for the avoidance of doubt, such
expenses borne by the Securityholders shall be deemed a Seller Expense and
included in the Payoff Amount).
Section 5.11    Access to Customers and Suppliers. The Company shall, if
reasonably requested by Parent, introduce Parent to customers and suppliers of
the Company and the Subsidiaries for the purpose of facilitating the
post-Closing integration of the Company and the Subsidiaries and their
businesses into that of Parent.
Section 5.12    [INTENTIONALLY OMITTED]

- 48 -



--------------------------------------------------------------------------------



Section 5.13    Exclusivity.
(a)    Prior to the Effective Time, the Company shall not, and the Company shall
require each of its officers, directors, employees, representatives and agents
not to, directly or indirectly, through any officer, director, employee,
Affiliate, agent or Representative or otherwise, (i) initiate, solicit,
knowingly encourage or otherwise knowingly facilitate any inquiry, proposal,
offer or discussion with any party (other than Parent or its Representatives)
concerning any acquisition, equity or debt financing, joint venture, merger,
reorganization, consolidation, recapitalization, business combination,
liquidation, dissolution, share exchange, sale of stock, sale of material assets
or similar business transaction involving the Company or any Subsidiary (each,
an “Acquisition Proposal”), (ii) furnish any information concerning the
business, properties or assets of the Company or any Subsidiary or the Company
Shares to any party (other than Parent or its Representatives) or (iii) engage
in negotiations or enter into any agreement with any party (other than Parent or
its Representatives) concerning any such transaction; provided, that prior to
receipt of the Stockholder Approval, the Company may, in response to a Superior
Proposal, furnish information concerning the business, properties or assets of
the Company pursuant to a confidentiality agreement no less favorable to the
Company than the Confidentiality Agreement and engage in negotiations with
respect to such Superior Proposal if the Company directors reasonably conclude
in good faith (after consultation with their financial and legal advisors) that
failure to do so would be inconsistent with their fiduciary obligations under
applicable Law. For purposes of this Section 5.13, a “Superior Proposal” means
an unsolicited Acquisition Proposal for the acquisition of 100% of the equity
capital or all of the assets of the Company that the Company directors have
concluded in good faith is more favorable from a financial point of view to the
holders of Company Shares than the transactions contemplated by this Agreement.
(b)    The Company shall immediately notify any party with which discussions or
negotiations of the nature described in paragraph (a) above were pending that
the Company is terminating such discussions or negotiations. If the Company
receives any inquiry, proposal or offer of the nature described in paragraph (a)
above, the Company shall, within one (1) business day after such receipt, notify
Parent of such inquiry, proposal or offer, including the identity of the other
party and the terms of such inquiry, proposal or offer.
Section 5.14    Securityholders’ Representative.
(a)    ML Seller Rep LLC will act as Securityholders’ Representative for all
purposes under this Agreement. On the date of this Agreement, the Company hereby
irrevocably appoints the Securityholders’ Representative as each
Securityholder’s true and lawful agent, representative and attorney-in-fact,
with full power in his, her or its name and on his, her or its behalf (and with
full power of substitution), to take any and all actions on behalf of the
Securityholders required or permitted under or in connection with this
Agreement. ML Seller Rep LLC hereby agrees to comply with the provisions of
Section 2.07.
(b)    The Securityholders’ Representative shall have the authority, for and on
behalf of Securityholders (except for the holders, if any, of Dissenting Company
Shares), to take such actions and exercise such discretion as are required of
the Securityholders’ Representative

- 49 -



--------------------------------------------------------------------------------



pursuant to the terms of this Agreement or the Escrow Agreement, and any such
actions shall be binding on each such holder and shall include the following:
(i) to receive, hold and deliver to Parent Certificates and any other documents
relating thereto on behalf of such holder; (ii) to give and accept
communications and notices on behalf of such holder; (iii) to defend, negotiate,
agree to, enter into settlements and compromises of, and comply with orders and
awards of courts with respect to, claims against such holder; (iv) to defend,
negotiate, agree to, enter into settlements and compromises of, and comply with
orders and awards of courts with respect to, or any claims or disputes related
to this Agreement on behalf of such holder; (v) to receive payments on behalf of
such holder due and owing pursuant to this Agreement and acknowledge receipt of
such payments; (vi) to amend, supplement, change or waive any provision of this
Agreement, subject to compliance with Section 10.01 and Section 10.02; (vii) to
receive service of process on behalf of such holder in connection with any
claims under this Agreement or any related document or instrument; (viii) to
determine whether the conditions to the Company’s obligations have been
satisfied, including waiving any such conditions if the Securityholders’
Representative in its sole discretion determines that such waiver is
appropriate; (ix) to authorize the release or delivery to Parent of all or any
portion of the Escrow Amount in satisfaction of the Securityholders’ obligations
(if any) with respect to the post-Closing adjustments contemplated by Article II
(and in connection therewith calculating the portion of any adjustment in the
Securityholders’ favor that is payable to any Securityholder) and
indemnification claims by any Parent Indemnified Party pursuant to Article VIII;
and (x) to take any and all actions necessary or appropriate in the sole
discretion of the Securityholders’ Representative to accomplish any of the
foregoing. As the representative of such holders, the Securityholders’
Representative shall act as agent for each such holder and shall have authority
to bind each such holder in accordance with the terms of this Agreement and the
Escrow Agreement, and Parent and Purchaser may rely on such appointment and
authority. The Securityholders’ Representative shall be entitled to
reimbursement from such Persons of any and all fees, expenses and costs incurred
in the performance of such Securityholders’ Representative’s duties under this
Agreement. For the avoidance of doubt, the Securityholders’ Representative may,
in its sole discretion, make payments out of the Securityholders’ Representative
Reserve in order to satisfy, in whole or in part, any of the Securityholders’
obligations under this Agreement, including such obligations in Articles II and
VIII.
(c)    The Securityholders’ Representative shall not be liable to any
Securityholder for any act done or omitted to be taken as Securityholders’
Representative except expressly as set forth in this Agreement. The Persons who
immediately prior to the Effective Time held Company Shares shall indemnify and
hold harmless the Securityholders’ Representative and its partners,
stockholders, affiliates, directors, officers, fiduciaries, employees and agents
of each of the foregoing (each, a “Securityholders’ Representative Indemnified
Party”) from and against all losses, liabilities, claims or expenses incurred or
suffered by the Securityholders’ Representative Indemnified Parties as a result
of, or arising out of, or relating to any and all actions taken or omitted to be
taken by the Securityholders’ Representative under this Agreement or the Escrow
Agreement or in connection with the incurrence, payment, discharge or settlement
of any of the obligations of such holders. None of the Securityholders’
Representative Indemnified Parties shall be liable to any Person who immediately
prior to the Effective Time held Company Shares in respect of such arrangements
or actions or omissions in connection therewith.

- 50 -



--------------------------------------------------------------------------------



(d)    A decision, act, consent or instruction of the Securityholders’
Representative under or relating to this Agreement shall constitute a decision
for all Persons who immediately prior to the Effective Time held Company Shares
and shall be final, binding and conclusive upon each such Person, and Parent and
Purchaser may rely upon any such decision, act, consent or instruction of such
Securityholders’ Representative as being the decision, act, consent or
instruction of each such Person. Parent and Purchaser are hereby relieved from
any liability to any Person for any acts done by them in accordance with such
decision, act, consent or instruction of the Securityholders’ Representative.
(e)    If ML Seller Rep LLC becomes unable to serve as Securityholders’
Representative, such other Person or Persons may be designated by the holders of
a majority of the Company Preferred Shares, and such Person or Persons shall
succeed as the Securityholders’ Representative.


ARTICLE VI
CONDITIONS TO THE MERGER
Section 6.01    Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligation of each party to effect the Merger is subject to the
satisfaction or waiver by such party on or prior to the Effective Time of the
following conditions:
(a)    Stockholder Approval. The Company shall have obtained the Company
Stockholder Approval.
(b)    Antitrust Approval. Any waiting period (and any extension of such waiting
period) applicable to the Merger under the HSR Act and any Foreign Antitrust Law
(where such approval is mandatory) shall have been terminated or shall have
expired. Any consents, approvals and filings under the antitrust Laws specified
on Section 6.01(b) of the Disclosure Schedule shall have been obtained or made.
(c)    No Injunctions or Restraints. No Order issued by any Governmental
Authority of competent jurisdiction or other Law enjoining, restraining or
otherwise prohibiting the consummation of the Merger shall be in effect;
provided, however, that prior to asserting this condition, subject to the
proviso of Section 5.06(a), each of Parent and the Company shall have used its
reasonable best efforts to prevent the entry of any such Order and to appeal as
promptly as possible any such Order that may be entered.
Section 6.02    Conditions to Obligations of Parent and Purchaser. The
obligations of Parent and Purchaser to effect the Merger are further subject to
the satisfaction or waiver by Parent on or prior to the Effective Time of the
following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company in this Agreement shall be true and correct (without taking into account
any qualifiers as to materiality or Material Adverse Effect) as of the date of
this Agreement, and as of the Effective Time as though made at the Effective
Time, except to the extent such representations

- 51 -



--------------------------------------------------------------------------------



and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct on and as of such
earlier date), except to the extent such failures to be true and correct,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on the Company.
(b)    Performance of Obligations of the Company. The Company shall have:
(i) performed in all material respects all obligations required to be performed,
and complied in all material respects with its agreements and covenants to be
complied with, by it under this Agreement at or prior to the Effective Time and
(ii) provided Parent with evidence of the delivery of the notices in a form
acceptable to Parent required by those agreements listed on items 2 through 6 of
Section 3.04(b) of the Disclosure Schedule.
(c)    No Material Adverse Effect. There shall have occurred no change, event,
circumstance or development which, individually or taken together with all other
changes, events, circumstances or developments, has had, or would reasonably be
expected in the future to have, a Company Material Adverse Effect.
(d)    No Orders. No judgment, order, decree, stipulation or injunction shall be
in effect, and no legal proceeding shall be pending, that would reasonably be
expected to (i) prevent consummation of the transactions contemplated by this
Agreement, (ii) cause the transactions contemplated by this Agreement to be
rescinded following consummation of such transaction or (iii) have, individually
or in the aggregate, a Company Material Adverse Effect.
(e)    Resignations. Parent shall have received copies of the resignations,
effective as of the Closing, of each director and officer of the Company (other
than any such resignations which Parent designates, by written notice to the
Company, as unnecessary), no later than the date hereof;
(f)    Escrow Agreement. Parent shall have received a counterpart of the Escrow
Agreement executed by the Escrow Agent and the Securityholders’ Representative.
(g)    Paying Agent Agreement. Parent shall have received a counterpart of the
Paying Agent Agreement executed by the Paying Agent and the Securityholders’
Representative.
(h)    Deliveries. Parent shall have received the Company Certificate and such
other certificates and instruments (including certificates of good standing of
the Company and the Subsidiaries in their jurisdictions of organization and the
various foreign jurisdictions in which they are qualified, certified charter
documents, certificates as to the incumbency of officers and the adoption of
authorizing resolutions) as it shall reasonably request in connection with the
Closing.
Section 6.03    Conditions to Obligations of the Company. The obligation of the
Company to effect the Merger is further subject to the satisfaction or waiver by
the Company on or prior to the Effective Time of the following conditions:

- 52 -



--------------------------------------------------------------------------------



(a)    Representations and Warranties. The representations and warranties of
Parent and Purchaser in this Agreement shall be true and correct (without taking
into account any qualifiers as to materiality or Material Adverse Effect) as of
the date of this Agreement and as of the Effective Time as though made at the
Effective Time, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date), except to
the extent such failures to be true and correct, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect on the Parent or Purchaser.
(b)    Performance of Obligations of Parent and Purchaser. Parent and Purchaser
shall have performed in all material respects all obligations required to be
performed, and complied in all material respects with its agreements and
covenants required to be complied with, by them under this Agreement at or prior
to the Effective Time.
(c)    Deliveries. The Company shall have received (i) a counterpart to the
Escrow Agreement executed by Parent and the Escrow Agent, (ii) certificates,
signed by duly authorized officers of Parent and Purchaser certifying that each
of the conditions set forth in Sections 6.03(a)-(b) is satisfied in all respects
and (iii) such other certificates and instruments (including certificates of
good standing of the Parent and Purchaser in their jurisdictions of organization
and the various foreign jurisdictions in which they are qualified, certified
charter documents, certificates as to the incumbency of officers and the
adoption of authorizing resolutions) as it shall reasonably request in
connection with the Closing.
ARTICLE VII
TERMINATION
Section 7.01    Termination. This Agreement may be terminated at any time prior
to the Effective Time, whether before or after receipt of the Company
Stockholder Approval:
(a)    by mutual written consent of Parent, Purchaser and the Company;
(b)    by either Parent or the Company:
(i)    if the Merger is not consummated on or before February 28, 2013 (the
“Outside Date”), unless the failure to consummate the Merger by the Outside Date
is the result of a breach of this Agreement by the party seeking to terminate
this Agreement; or
(ii)    if any condition to the obligation of such party to consummate the
Merger set forth in Section 6.01 (in the case of Parent or the Company), Section
6.02 (in the case of Parent) or Section 6.03 (in the case of the Company)
becomes incapable of satisfaction prior to the Outside Date; provided, however,
that such termination shall not be available to any party whose failure to
comply with or perform in any material respect any representation, warranty,
covenant or agreement contained in this Agreement has been the primary cause of
such incapability to satisfy such condition;

- 53 -



--------------------------------------------------------------------------------



(c)    by Parent, if the Company has failed, prior to 11:59 P.M. (Pacific Time)
on the first (1st) Business Day following the date of this Agreement, to obtain
the Company Stockholder Approval;
(d)    by Parent, if the Company breaches or fails to perform in any respect any
of its representations, warranties or covenants contained in this Agreement,
which breach or failure to perform (i) would give rise to the failure of a
condition set forth in Section 6.02, and (ii) cannot be or has not been cured
within 20 days after the giving of written notice to the Company of such breach
(provided that Parent is not then in material breach of any representation,
warranty, covenant or agreement contained in this Agreement); or
(e)    by the Company, if Parent or Purchaser breaches or fails to perform in
any respect of any of its representations, warranties or covenants contained in
this Agreement, which breach or failure to perform (i) would give rise to the
failure of a condition set forth in Section 6.03 and (ii) cannot be or has not
been cured within 20 days after the giving of written notice to Parent of such
breach (provided that the Company is not then in material breach of any
representation, warranty, covenant or agreement in this Agreement).
(f)    Failure to Close. If (A) all the conditions to the Closing set forth in
Section 6.01 and Section 6.02 are and remain satisfied in all respects and
Parent and Purchaser fail to complete the Closing within the earlier of (i)
three (3) Business Days following the date the Closing should have occurred
pursuant to Section 2.02 and (ii) December 31, 2012, (B) the Company has
confirmed in writing to Parent that it is prepared to consummate the Closing,
and (C) the Company has and continues to be ready, willing and able to
consummate the Merger; then, as liquidated damages for its failure to comply
with this Section 7.01, not as a penalty and in addition to any of the remedies
of the Company under this Agreement (including specific performance pursuant to
Section 10.07), Parent shall pay to the Securityholders an amount equal to
$250,000. For the purposes of this Agreement, such $250,000 shall be deemed an
increase to the Base Consideration.
Section 7.02    Effect of Termination.
(a)    If this Agreement is terminated for any reason, the provisions of Section
5.03(b) (Access to Information; Confidentiality), Section 5.08 (Public
Announcements), Section 5.10 (Fees and Expenses); Section 5.14 (Securityholders’
Representative), Article X (General Provisions) and this Section 7.02 shall
remain in full force and effect.
(b)    If this Agreement is terminated as provided in Section 7.01(a), this
Agreement shall forthwith become void (except as stated in Section 7.02(a)
above) and there shall be no liability or obligation under this Agreement on the
part of any party to this Agreement or their respective Representatives.
(c)    If this Agreement is terminated as provided in subsections (b), (c), (d)
or (e) of Section 7.01, such termination shall be without prejudice to any
rights that the terminating party may have against any breaching party or any
other Person under the terms of this Agreement or otherwise.

- 54 -



--------------------------------------------------------------------------------



ARTICLE VIII
INDEMNIFICATION
Section 8.01    Survival.
(a)    The representations and warranties in this Agreement shall survive the
Closing Date and continue in full force and effect for eighteen (18) months
after the Closing Date (the “Survival Expiration Date”); provided, that (x) the
representations and warranties in Section 3.16 (Taxes) shall survive the Closing
Date and continue in full force and effect for six (6) years after the Closing
Date and (y) the Fundamental Representations and any claim based upon fraud
shall survive the Closing Date indefinitely. All covenants and agreements in
Section 5.05 shall not survive the Closing Date. Any breach or failure to comply
with any other covenant and agreement in this Agreement obligating action by a
Party prior to the Closing Date as to which each other Party shall have received
written notice specifying such breach or failure to comply prior to the Closing
shall be deemed waived upon consummation of, and shall not survive, the Closing.
In furtherance and not in limitation of the foregoing, unless otherwise
specified in this Section 8.01 or elsewhere in this Agreement, all provisions of
this Agreement shall survive the Closing and the consummation of the
transactions contemplated hereby and shall continue in full force and effect in
accordance with their terms until the expiration of the applicable statute of
limitations.
(b)    If a Party delivers notice of a Claim before expiration of a
representation, warranty, covenant or agreement then the applicable
representation, warranty, covenant or agreement shall survive until, but only
for purposes of, the resolution of such Claim.
(c)    The rights to indemnification set forth in this Article VIII shall not be
affected by (i) any investigation conducted by or on behalf of Parent, Purchaser
or the Company or any knowledge acquired (or capable of being acquired) by
Parent, Purchaser or the Company or their respective Representatives, whether
before or after the date of this Agreement or the Closing Date, with respect to
the inaccuracy or noncompliance with any representation, warranty, covenant or
obligation which is the subject of indemnification hereunder, or (ii) except as
set forth in the penultimate sentence of Section 8.01(a), any waiver by Parent
or the Company of any closing condition relating to the performance of or
compliance with agreements and covenants. For the avoidance of doubt, this
Section 8.01(c) shall not preclude any Seller Indemnified Party from pursuing
any Seller Claim pursuant to Section 8.02(b)(iii), but no Parent Claim pursuant
to this Article VIII shall be subject to any right of set-off or deduction based
on any such Seller Claim (unless and only to the extent that such set-off or
deduction shall have been ordered by a court of competent jurisdiction) and the
Seller Indemnified Parties hereby irrevocably waives any and all such rights.
Section 8.02    Indemnification Other than for Tax Matters.
(a)    Subject to limitations set forth in this Article VIII, the
Securityholders shall, (severally and not jointly (with each Securityholder’s
indemnification obligation to be based upon his, her or its respective
proportion of the consideration to be paid to all Securityholders

- 55 -



--------------------------------------------------------------------------------



hereunder, except as otherwise provided in clause (iii) below), indemnify Parent
and, after the Closing, the Surviving Corporation and its Subsidiaries, or any
of their Affiliates (collectively the “Parent Indemnified Parties”) in respect
of, and hold them harmless against, any and all Damages incurred or suffered by
Parent Indemnified Parties resulting from, relating to or constituting (the
following, together with the obligations set forth in Section 8.03, being
referred to collectively as the “Parent Claims”):
(i)    any breach or inaccuracy, as of the date of this Agreement or as of the
Closing Date, of any representation or warranty of the Company contained in this
Agreement (other than the representations and warranties in Section 3.16);
(ii)    any failure to perform any covenant or agreement of the Company of any
Securityholder contained in this Agreement;
(iii)    any failure of any Securityholder to have good, valid and marketable
title to the issued and outstanding Company Shares issued in the name of such
Securityholder, free and clear of all Securityholder Liens (with respect to
which such Securityholder’s indemnification obligation shall be several and
borne entirely by such Securityholder);
(iv)    any claim by a stockholder or former stockholder of the Company, or any
other Person, seeking to assert, or based upon: (i) the ownership or rights to
ownership of any shares of stock of the Company; (ii) any rights of a
stockholder (other than the right to receive any of the consideration pursuant
to Section 2.06, if any, to which such Person is entitled), including any
option, preemptive rights or rights to notice or to vote; or (iii) any rights
under the Certificate of Incorporation or By-laws of the Company;
(v)    any amount paid in respect of any Dissenting Company Share to the extent
such amount exceeds, in the case of Company Preferred Stock, the Liquidation
Amount plus the Per Share Amount, and in the case of Company Common Stock, the
Per Share Amount;
(vi)    any claim for fraud (other than by Parent, Purchaser or any of their
respective Representations) arising in connection with the transactions
contemplated by this Agreement; or
(vii)    any errors in the Distribution Allocation Schedule, any Indebtedness
not paid prior to Closing and any Seller Expenses not reflected in the Seller
Expenses Schedule.
(viii)    (A) arising prior to the date of this Agreement under or relating to
any contract to which the Company or any of its Subsidiaries is a party with a
U.S. government agency or any subcontract at any tier under any third party’s
contract with a U.S. government agency to which the Company or any of its
Subsidiaries is a party, in effect at any time within the past six years prior
to the date of this Agreement, or any bid or proposal for such contract,
including any suspension or debarment of the Parent, the Purchaser or the
Surviving Corporation arising from any actions of the Company prior to the date
of this Agreement (any of the foregoing being referred to as a “Government
Contract”), (B) the failure of the Company’s products (as in existence at the
Closing), to meet the specifications set forth in any Government

- 56 -



--------------------------------------------------------------------------------



Contract and (C) any changes in regulatory and contract compliance obligations,
business management and accounting policies and practices or other obligations
imposed on Parent or any of its Subsidiaries (including the Surviving
Corporation) required after the date of this Agreement solely as a result of any
such Government Contract (other than such requirements that result from any
failure of Parent to comply with obligations that would otherwise apply to it
but for such Government Contract).
(b)    Subject to limitations set forth in this Article VIII, Parent, Purchaser
and, after the Closing, the Surviving Corporation shall, jointly and severally,
indemnify the Securityholders’ Representative and the Securityholders
(collectively, the “Seller Indemnified Parties”) for any and all Damages
incurred or suffered by Seller Indemnified Parties resulting from, relating to
or constituting (collectively, the claims made under subclauses (i), (ii) and
(iii) below, “Sellers’ Claims”, and both Sellers’ Claims and Parent Claims,
“Claims”):
(i)    any breach or inaccuracy, as of the date of this Agreement or the Closing
Date, of any representation or warranty of Parent or Purchaser contained in this
Agreement;
(ii)    any failure to perform any covenant or agreement of Parent or Purchaser
contained in this Agreement; or
(iii)    any claim for fraud (other than by the Company, its Subsidiaries, the
Securityholders or any of their respective Representations) arising in
connection with the transactions contemplated by this Agreement.
Section 8.03    Tax Indemnification.
(a)    Following the Effective Time, subject to the limitations set forth in
this Article VIII, the Securityholders shall, severally and not jointly (with
each Securityholder's indemnification obligation to be based upon his, her or
its respective proportion of the Aggregate Company Share Consideration to be
paid to all Securityholders hereunder), indemnify the Parent Indemnified Parties
in respect of, and hold them harmless against (without duplication) (i) all
liability for Taxes of the Company and its Subsidiaries for any Pre-Closing Tax
Period, and (ii) any breach or inaccuracy, as of the date hereof and as of the
Closing Date, of any representation or warranty contained in Section 3.16
construed for purposes of this clause (ii) without regard to any provisions that
would limit their application to periods after December 19, 2009. The indemnity
obligations provided in this Section 8.03 shall only apply with respect to
Claims made in accordance with this Section 8.03 through the date which is
seventy-two (72) months after the Closing Date. For the avoidance of doubt, the
Securityholders shall have no indemnity obligation for Taxes except as provided
in this Section 8.03.
(b)    For purposes of determining Taxes that relate to Pre-Closing Tax Periods,
the Company or any of its Subsidiaries shall treat the Closing Date as the last
day of a taxable period to the extent permitted under any applicable Tax Law.
Otherwise, the portion of any Taxes for a Straddle Period allocable to the
Pre-Closing Tax Period shall be deemed to equal (i) in the case of Taxes that
(x) are based upon or related to income or receipts or (y) imposed in connection
with any sale or other transfer or assignment of property, other than Taxes
described in Section

- 57 -



--------------------------------------------------------------------------------



5.10, the amount which would be payable if the taxable year ended with the
Closing Date, and (ii) in the case of other Taxes imposed on a periodic basis
(including property Taxes), the amount of such Taxes for the entire period
multiplied by a fraction the numerator of which is the number of calendar days
in the period ending with the Closing Date and the denominator of which is the
number of calendar days in the entire period. For purposes of the provisions of
Section 8.03, each portion of such period shall be deemed to be a taxable period
(whether or not it is in fact a taxable period). For purposes of computing the
Taxes attributable to the two portions of a taxable period pursuant to this
Section 8.03(b), the amount of any item that is taken into account only once for
each taxable period (e.g., the benefit of graduated tax rates, exemption
amounts, etc.) shall be allocated between the two portions of the period in
proportion to the number of days in each portion.
Section 8.04    Limitations.
(a)    Securityholder Indemnification Cap. Notwithstanding any provision of this
Agreement to the contrary, the aggregate amount of Damages for which Parent
Indemnified Parties shall be entitled to indemnification pursuant to Section
8.02(a)(i) and Section 8.02(a)(viii) will not exceed the Escrow Amount;
provided, that such limit shall not apply to any Damages payable due to a breach
of a Fundamental Representation or a Claim based upon fraud. In the case of
Damages payable pursuant to Section 8.03 or a breach of a Fundamental
Representation, or pursuant to Section 8.02(a)(ii)-(v) and (vii), such Damages
will not exceed the sum of (x) the aggregate Liquidation Amount plus (y)
Aggregate Company Share Consideration (in each such case, the “Cap”). Claims
based upon fraud shall not be limited.
(b)    Parent Indemnification Cap. Notwithstanding any provision of this
Agreement to the contrary, the aggregate amount of Damages for which Seller
Indemnified Parties shall be entitled to indemnification (x) pursuant to Section
8.02(b)(i) will not exceed an amount equal to the Escrow Amount, and (y)
pursuant to Section 8.02(b)(ii) will not exceed an amount equal to the Cap;
provided, that Claims based upon fraud shall not be limited.
(c)    Claims Basket. Notwithstanding any provision of this Agreement to the
contrary, Parent Indemnified Parties shall not be entitled to indemnification
pursuant to Section 8.02(a)(i) with respect to any claim for indemnification
unless and until (i) the amount of Damages incurred by Parent Indemnified
Parties that are the subject of such claim exceeds $15,000 (the "Per Claim
Basket") until all such amounts so excluded exceed $50,000 at which time this
clause (i) shall have no further force and effect and any claims so excluded
shall thereafter be included in full (provided, for the avoidance of doubt, that
any claim for Damages in respect of such amounts shall remain subject to the
limitations of the Basket Amount and the Cap), and (ii) the aggregate amount of
all Damages incurred by Parent Indemnified Parties for which Parent Indemnified
Parties are entitled to indemnification pursuant to Section 8.02(a)(i) exceeds
0.5% of Base Consideration (the “Basket Amount”), and Parent Indemnified Parties
shall only be entitled to indemnification for such Damages to the extent such
Damages exceed the Basket Amount; provided, however, that the Per Claim Basked
and the Basket Amount shall not apply with respect to Damages relating to
breaches of the representations and warranties set forth in Section 3.01
(Organization and Qualification; Subsidiaries), Section 3.02(b)
(Capitalization), Section 3.03 (Authority), Section 3.04(a) (No Conflict),
Section 3.14 (Plans) (but only to the

- 58 -



--------------------------------------------------------------------------------



extent breach of such representations and warranties result in any liability for
Tax), and Section 3.24 (Brokers) (the “Fundamental Representations”) or for
Damages payable pursuant to Section 8.03, or with respect to Claims based upon
fraud. Notwithstanding any provision of this Agreement to the contrary, and
other than with respect to Claims based upon fraud, the Seller Indemnified
Parties shall not be entitled to indemnification pursuant to Section 8.02(b)(ii)
with respect to any claim for indemnification unless and until the aggregate
amount of all Damages incurred by the Seller Indemnified Parties for which the
Seller Indemnified Parties are entitled to indemnification pursuant to Section
8.02(b)(i) exceeds the Basket Amount, and the Seller Indemnified Parties shall
only be entitled to indemnification for such Damages to the extent such Damages
exceed the Basket Amount.
(d)    Exclusions. No party shall have any obligation to indemnify pursuant to
this Article VIII to the extent that any Damages are specifically identified as
liabilities (including reserves) in the Financial Statements or the Final
Working Capital.
(e)    Sole Remedy. Except for Claims based on fraud, from and after the
Closing, the indemnification provided in this Article VIII shall be the sole and
exclusive remedy for any Damages under this Agreement; provided, that the
foregoing shall not affect the right of any party to seek specific performance
or other remedies permitted under this Agreement. Except for Claims based on
fraud, each of the Parties agrees that, to the fullest extent permitted by
applicable Law, it may seek recourse for indemnification under Article VIII of
this Agreement only against the other Party or Securityholder, and the
respective Representatives and Affiliates of such Parties or Securityholders
shall not have any personal liability or responsibility therefor.
Section 8.05    Indemnification Claim Procedures. If any Action is commenced or
threatened that may give rise to a claim for indemnification (an
“Indemnification Claim”) by any Person entitled to indemnification under this
Agreement (each, an “Indemnified Party”), then such Indemnified Party will
promptly after receipt of notice of such Indemnification Claim give written
notice to the party, or parties, obligated to provide indemnification under this
Agreement (each, an “Indemnitor”). Failure to notify the Indemnitor will not
relieve the Indemnitor of any liability that it may have to the Indemnified
Party, except to the extent the defense of such Action is prejudiced by the
Indemnified Party’s failure to give such notice. Within twenty (20) days of the
receipt of such written notice, an Indemnitor may elect in writing to assume and
thereafter conduct the defense of any Action subject to any such Indemnification
Claim with counsel of the Indemnitor’s choice (such choice of counsel subject to
the consent of the Indemnified Party, with such consent not to be unreasonably
withheld, conditioned or delayed); provided that the Indemnitor may only assume
control of such defense if (i) it acknowledges in writing to the Indemnified
Parties that any damages, fines, costs or other liabilities that may be assessed
against the Indemnitor in connection with such Action constitute Damages for
which the Indemnified Parties shall be indemnified pursuant to this Article
VIII, (ii) the ad damnum in such Action, taken together with the estimated costs
of defense thereof and the Claims with respect to any unresolved claims for
indemnification then pending, is less than or equal to the current balance of
the Escrow Fund, and (iii) the Indemnitor may not assume control of the defense
of any such Action involving criminal liability or in which equitable relief is
sought against the Indemnified Parties. If after assuming such defense the
Indemnitor first obtains actual knowledge of any

- 59 -



--------------------------------------------------------------------------------



fact, event, development or circumstance which leads the Indemnitor to
reasonably believe it has no indemnification obligation hereunder with respect
to such Claim, the Indemnitor shall notify the Indemnified Party of same, the
acknowledgement referenced in the previous sentence shall be deemed null and
void and of no force and effect, and, without agreeing whether the Indemnitor
has such defenses, the Indemnified Party shall have the option to assume defense
of such Claim. If the Indemnitor does not, or is not permitted under the terms
hereof to, so assume control of the defense of such Action, the Indemnified
Parties shall control such defense. If the Indemnitor has assumed the defense of
an Action as provided in this Section 8.05, each Indemnified Party shall
cooperate in all respects with the conduct of such defense by the Indemnitor (at
the Indemnitor’s expense) and shall have the right to employ counsel separate
from the counsel employed by the Indemnitor in the defense of any Action that
the Indemnitor is defending and to participate in such defense, but the fees and
expenses of such counsel will be at the Indemnified Party’s own expense. If an
Indemnitor has not assumed the defense of an Action, the Indemnified Party will
not agree to the entry of any judgment or enter into any settlement or
compromise with respect to Action subject to any such Indemnification Claim
without the prior written consent of the Indemnitor (which consent shall not be
unreasonably withheld, conditioned or delayed). An Indemnitor will not agree to
the entry of any judgment or enter into any settlement or compromise with
respect to an Action subject to any Indemnification Claim without the prior
written consent of the Indemnified Parties unless (i) it provides for a full and
complete written release of the Indemnified Parties by such third party from any
further liability and (ii) the sole relief provided is monetary damages that the
Indemnitor agrees to, and does, pay in full. A claim for any matter not
involving a Third Party may be asserted by written notice to the party from whom
indemnification is sought, and shall be resolved pursuant to the procedures set
forth in the Escrow Agreement; provided, that no claim may be brought after the
periods for survival set forth in Section 8.01. To the extent the defense of any
Action subject to any Indemnification Claim is assumed by the Securityholders'
Representative as the Indemnitor, at the election of the Indemnitor, the
reasonable costs and expenses of such defense of such, and any payment in
respect of, any settlement of such Action pursuant to the provisions of this
Article VIII shall be paid from the Escrow Funds, and Parent, the Company and
the Securityholders' Representative shall instruct the Escrow Agent to disburse
such portion of the Escrow Funds as is reasonably requested in writing by the
Securityholders' Representative to pay such reasonable costs and expenses or
settlement amounts.
Section 8.06    Calculation of Damages.
(a)    For purposes solely of this Article VIII, all representations and
warranties in Articles III and IV (other than Section 3.07) shall be construed
as if the term “material” and any reference to “Material Adverse Effect” (and
variations thereof) were omitted from such representations and warranties.
(b)    The amount of any Damages indemnifiable under this Article VIII shall be
net of any amounts actually recovered by the Indemnified Party under insurance
policies or third party indemnities with respect to such Damages (less any costs
incurred by the Indemnified Parties in obtaining such recovery). In the event
any amounts recovered from such sources are not received before a
Indemnification Claim is paid pursuant to this Article VIII, then the amount of

- 60 -



--------------------------------------------------------------------------------



such recovery shall be applied first, to reimburse the Indemnified Party for any
out-of-pocket expenses (including reasonable attorney’s fees and expenses)
expended by it in pursuing such recovery or defending any claims arising
therefrom, second, to refund any payments made by the Indemnitor which would not
have been so paid had such recovery been obtained prior to such payment and,
third, any excess to the Indemnified Party.
(c)    Prior to the release of the Escrow Funds pursuant to Section 8.08 below,
Parent shall, and shall cause Surviving Corporation and its subsidiaries and the
officers, directors, employees, auditors and agents of the Surviving Corporation
and its subsidiaries to (i) maintain in good order the books and records of the
Company, its Subsidiaries, the Surviving Corporation and its Subsidiaries and
(ii) afford the Securityholders' Representative (or any applicable Indemnitor)
reasonable access during normal business hours to the officers, employees,
agents, properties, offices, plants and other facilities, books and records of
the Company, its Subsidiaries, the Surviving Corporation and its Subsidiaries
reasonably necessary to enable Securityholders' Representative (or any such
applicable Indemnitor) to respond to any Indemnification Claim.
(d)    Tax Benefit from Indemnification Payments. The calculation of the amount
of any Damages for which indemnification is payable under this Article VIII
(including for purposes of calculating a Per Claim Basket and the Basket Amount)
shall be reduced to take account of any Tax benefit realized by the Indemnified
Party arising from the incurrence or payment of any such Damages. For purposes
of this Section 8.06(d), the Tax benefit realized by the Indemnified Party (i)
shall be determined in good faith by the Indemnified Party and (ii) shall be
limited to the actual tax benefits realized by the Indemnified Party for
post-Closing tax periods through the date on which the indemnification payment
is received. In no event shall the Indemnitor(s) have any right to review or
access any Tax Returns or related information of the Indemnified Party in
connection with the determination of any Tax benefit to which this Section
8.06(d) relates.
Section 8.07    Indemnification Escrow. Subject to the terms of this Article
VIII, claims for Damages pursuant to Section 8.02(a) shall first be paid out of
the Escrow Funds pursuant to the terms of the Escrow Agreement.
Section 8.08    Release of Escrow. The Escrow Funds shall be held and invested
by the Escrow Agent in accordance with the terms of the Escrow Agreement, which
shall specify that the funds held in the escrow account, if any, shall be
released in the following manner:
(a)    On December 31, 2013, the Parent and Securityholders' Representative
shall jointly instruct the Escrow Agent to disburse to the Paying Agent an
amount equal all funds remaining in the Escrow Funds in excess of (i) 5% of Base
Consideration plus (ii) any amounts then subject to a Pending Claim (and
thereafter, the amount of Escrow Funds remaining in the Escrow Account shall be
considered the "Escrow Amount" for the purposes of this Agreement); and
(b)    On the first Business Day following the Survival Expiration Date, the
Parent and Securityholders' Representative shall jointly instruct the Escrow
Agent to disburse to the Paying

- 61 -



--------------------------------------------------------------------------------



Agent the remaining Escrow Funds less any amounts then subject to a Pending
Claim (each such date identified in subjections (a) and (b) of this Section 8.08
an "Escrow Release Date").
(c)    If any Claim by an Indemnified Party pursuant to this Article VIII shall
have been asserted on or prior to the Survival Expiration Date and remain
pending on the applicable Escrow Release Date (any such Claim, a “Pending
Claim”), any funds that remain in escrow following the Survival Expiration Date
in respect of any such Pending Claim shall be released to the Paying Agent in
accordance with this Agreement upon resolution or (if applicable) satisfaction
of such Pending Claim (but again subject to clauses (a) and (b) to the extent of
any other unresolved Pending Claims).
(d)    Each of Parent and the Securityholders’ Representative shall from time to
time submit joint written instructions to the Escrow Agent instructing the
Escrow Agent to distribute the Escrow Funds in accordance with this Article VIII
and the Escrow Agreement.
Section 8.09    Tax Treatment of Indemnity Payment. For all tax purposes,
Parent, the Securityholders Representative and the Securityholders agree to
treat any indemnity payment made pursuant to this Article VIII as an adjustment
to total consideration to be delivered in the Merger, unless otherwise required
by law.
ARTICLE IX
POST-CLOSING AGREEMENTS
Section 9.01    Proprietary Information. From and after the Closing, the
Principal Stockholders and each of their respective Affiliates (unless at any
such time such Principal Stockholder is employed by the Company or any of its
Subsidiaries and has access in such capacity) that has had access to Proprietary
Information shall not disclose or make use of such Proprietary Information. For
purposes of this Agreement, “Proprietary Information” shall mean the following:
(i) specifications, manuals, software in various stages of development, and
other technical data; (ii) customer and prospect lists, details of agreements
and communications with customers and prospects, and other customer information;
(iii) sales plans and projections, product pricing information, protocols,
acquisition, expansion, marketing, financial and other business information
concerning existing and future products and business plans and strategies of the
Company, the Surviving Corporation or Parent; (iv) sales proposals,
demonstrations systems, sales material; (v) research and development; (vi)
software systems, computer programs and source codes; (vii) sources of supply;
(viii) identity of specialized consultants and contractors and Proprietary
Information developed by them for the Company or the Surviving Corporation; (ix)
purchasing, operating and other cost data; (x) special customer needs, cost and
pricing data; and (xi) employee information (including personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes, plans, drawings,
sketches, designs, data, specifications, software programs and records, whether
or not legended or otherwise identified by the Company, the Surviving
Corporation or Parent as Proprietary Information, as well as such information
that is the subject of meetings and discussions and not recorded. Proprietary
Information shall not include such information that (A) is generally available
to the public (other than as a result of a disclosure by a Principal

- 62 -



--------------------------------------------------------------------------------



Stockholder or such Affiliates), (B) was disclosed to the Principal Stockholders
or such Affiliates by a third party under no obligation to keep such information
confidential, or (C) was independently developed by the Principal Stockholders
or such Affiliates without reference to Proprietary Information. Notwithstanding
the foregoing, the Principal Stockholders and such Affiliates shall have no
obligation hereunder to keep confidential any of the Proprietary Information to
the extent disclosure thereof is required by Law; provided, however, that in the
event disclosure is required by Law, the Principal Stockholders and such
Affiliates shall use commercially reasonable efforts to provide Parent with
prompt advance notice of such requirement so that Parent may seek an appropriate
protective order.
Section 9.02    No Solicitation or Hiring of Former Employees. Except as
provided by Law, during the period commencing on the Closing Date and ending on
the second (2nd) anniversary of the Closing Date, no Principal Stockholder or
Affiliate thereof that has had access to Proprietary Information shall directly
or indirectly recruit, solicit or induce any person who was an employee or
subcontractor of the Company or any of its Subsidiaries on the date hereof or
the Closing Date to terminate his or her employment with, or otherwise cease
their relationship with, the Company (or the Surviving Corporation or any of its
Subsidiaries, as the case may be) or to become an employee of such Principal
Stockholder or Affiliate; provided, that the prohibition in this sentence shall
not apply to general solicitations for employees through advertisements or
search firms not specifically targeting any such employee. In addition, no
Principal Stockholder or Affiliate thereof that has had access to Proprietary
Information shall hire or employ or use in any subcontracting arrangement any
current employee of the Surviving Corporation or any of its Subsidiaries or any
employee of the Surviving Corporation or any of its Subsidiaries whose
employment begins after the Closing for a period of one (1) year from the
Closing without the prior written consent of an authorized executive officer of
Parent; provided, that the prohibition in this sentence shall not apply to any
employee (i) whose employment is terminated by Parent or the Surviving
Corporation or (ii) after the six-month anniversary of his or her voluntary
termination of employment.


ARTICLE X
GENERAL PROVISIONS
Section 10.01    Amendment. This Agreement may be amended by the parties at any
time before or after receipt of the Company Stockholder Approval; provided,
however, that (a) after receipt of the Company Stockholder Approval, there shall
be made no amendment that by Law requires further approval by the stockholders
of the Company without the further approval of such stockholders and (b) no
amendment shall be made to this Agreement after the Effective Time. This
Agreement may not be amended except by an instrument making specific reference
to this Agreement in writing signed on behalf of each of the parties.
Section 10.02    Waiver. Subject to Section 10.01, at any time prior to the
Effective Time, any party to this Agreement may (a) extend the time for the
performance of any obligation or other act of any other party to this Agreement,
(b) waive any inaccuracy in the representations and warranties of any other
party contained in this Agreement or in any document delivered

- 63 -



--------------------------------------------------------------------------------



pursuant to this Agreement and (c) waive compliance with any agreement of any
other party or any condition to its own obligations contained in this Agreement.
Any such extension or waiver shall be valid only if set forth in an instrument
in writing signed by the party or parties to be bound by such extension or
waiver.
Section 10.03    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given and
shall be deemed to have been duly given if delivered personally (notice deemed
given upon receipt), telecopied (notice deemed given upon confirmation of
receipt), sent by a nationally recognized overnight courier service such as
Federal Express (notice deemed given upon receipt of proof of delivery) or
mailed by registered or certified mail, return receipt requested (notice deemed
given upon receipt) to the respective parties at the following addresses (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 10.03):
if to Parent or Purchaser:
PAREXEL International Corporation
195 West Street
Waltham, MA 02451
Attention: General Counsel
with copies (which shall not constitute notice) to:
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention: Jay Bothwick, Esq.
Telephone: (617) 526-6526
Facsimile No: (617) 526-6526

if to the Company:
Liquent, Inc.
101 Gibraltar Road
Suite 200
Horshsham, PA 19044
Attention: Richard Riegel
with a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Ave.
New York, NY 10022
Facsimile: (212) 593-5955
Attention: Richard A. Presutti, Esq.

- 64 -



--------------------------------------------------------------------------------



if to the Securityholders' Representative:
ML Seller Rep LLC
c/o Marlin Equity Partners
338 Pier Avenue
Hermosa Beach, CA 90254
Facsimile No: (310) 364-0110
Attention: George Kase


with a copy (which shall not constitute notice) to:
Schulte Roth & Zabel LLP
919 Third Ave.
New York, NY 10022
Facsimile: (212) 593-5955
Attention: Richard A. Presutti, Esq.


Section 10.04    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the fullest extent possible.
Section 10.05    Entire Agreement; Third-Party Beneficiaries. This Agreement
(including all Schedules and Exhibits attached hereto and all Seller Agreements)
together with the Confidentiality Agreement (a) constitute the entire agreement,
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the transactions contemplated by this
Agreement and (b) except for Section 5.04 and Section 10.10, are not intended to
confer upon any Person other than the parties any rights or remedies.
Section 10.06    Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties without the prior
written consent of the other parties; provided that Parent and Purchaser may
assign its rights, interests or obligations hereunder to any Subsidiary of
Parent but any such assignment shall not relieve Parent or Purchaser of any of
its obligations hereunder. Any purported assignment without such consent shall
be null and void. Subject to the preceding sentences, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.
Section 10.07    Specific Performance. The parties to this Agreement agree that
irreparable damage would occur in the event any provision of this Agreement were
not performed in

- 65 -



--------------------------------------------------------------------------------



accordance with the terms of this Agreement and that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms of this Agreement, in addition
to any other remedy at law or in equity. Such equitable relief shall be in
addition to any other remedy to which the parties hereto are entitled to at law
or in equity as a remedy for such nonperformance, breach or threatened breach.
Each party hereby waives any requirements for the securing or posting of any
bond with such equitable remedy.
Section 10.08    Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
contracts executed in and to be performed in that state. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in any Delaware state or federal court sitting in the State of
Delaware. The parties to this Agreement hereby (a) irrevocably submit to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware, or to
the extent such court does not have subject matter jurisdiction, the Superior
Court of the State of Delaware, for the purpose of any Action arising in whole
or in part out of, relating to, based upon or in connection with this Agreement
or the subject matter hereof brought by any party to this Agreement, (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above-named courts, and (c) agree not to commence any such
action other than before one of the above-named courts nor to make any motion or
take any other action seeking or intending to cause the transfer or removal of
any Action to an court other than one of the above-named courts whether on the
grounds of inconvenient forum or otherwise.
Section 10.09    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. Each of the parties to this Agreement (a) certifies that no
Representative or attorney of any other party has represented, expressly or
otherwise, that such other party would not, in the event of litigation, seek to
enforce that foregoing waiver and (b) acknowledges that it and the other parties
to this Agreement have been induced to enter into this Agreement and the
transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.09.
Section 10.10    Legal Representation. Each of the parties to this Agreement
hereby agrees, on its own behalf and on behalf of its directors, members,
partners, officers, employees and Affiliates, that Schulte Roth & Zabel LLP may
serve as counsel to each and any holder of Company Shares and their respective
affiliates (the “Securityholder Group”), on the one hand, and the Company and
its Subsidiaries, on the other hand, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement, and that, following Closing,
Schulte Roth & Zabel LLP may serve as counsel to any member of the
Securityholder Group or any director, member, partner,

- 66 -



--------------------------------------------------------------------------------



officer, employee or affiliate of the Securityholder Group, in connection with
any litigation, claim or obligation arising out of or relating to this Agreement
or the transactions contemplated by this Agreement and each of the parties to
this Agreement consents to such representation and waives any conflict of
interest arising from such representation, and each of such parties shall cause
any Affiliate to consent to waive any conflict of interest arising from such
representation. In connection with any indemnification dispute under Article
VIII that may arise solely between the Securityholder Group and Parent or the
Surviving Corporation and does not involve compliance with Law, the individual
members of the Securityholder Group involved in such dispute (and not Parent or
the Surviving Corporation) will have the right to decide whether or not to waive
any attorney-client privilege that may apply to any communications between the
Company and Schulte Roth & Zabel LLP that occurred before the Closing.
Section 10.11    General Interpretation.
(a)    The descriptive headings contained in this Agreement are included for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
(b)    Unless otherwise indicated, all references in this Agreement to Sections,
Articles, Annexes, Exhibits or Schedules shall be deemed to refer to Sections,
Articles, Annexes, Exhibits or Schedules of or to this Agreement, as applicable.
(c)    Unless otherwise indicated, the words “include,” “includes” and
“including,” when used in this Agreement, shall be deemed in each case to be
followed by the words “without limitation.”
(d)    When reference is made in this Agreement to a Person, such reference
shall be deemed to include all direct and indirect subsidiaries of such Person
unless otherwise indicated or the context otherwise requires.
(e)    When reference is made in this Agreement to information that has been
“made available” to Parent, that shall mean that such information was either (i)
contained in the Company’s electronic data room (which includes, for the
avoidance of doubt, the FTP site hosted at https://sftp.liquent.com) or (ii)
delivered to Parent or its counsel, in each case, not less than two (2) Business
Days prior to the date of this Agreement.
(f)    The parties to this Agreement agree that they have been represented by
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.
Section 10.12    Time. Time shall be of the essence in and for purposes of this
Agreement and, subject to the proviso in Section 5.06(a), each party shall use
its reasonable best efforts to ensure that the Closing occurs no later than
December 24, 2012.

- 67 -



--------------------------------------------------------------------------------



Section 10.13    Counterparts. This Agreement may be executed and delivered
(including by facsimile or other form of electronic transmission) in one or more
counterparts, and by the different parties to this Agreement in separate
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.



- 68 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Parent, Purchaser, the Company, the Principal Stockholders
and the Securityholders’ Representative have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.
PAREXEL INTERNATIONAL CORPORATION
By /s/ Josef H. von Rickenbach
Name: Josef von Rickenbach
Title: Chairman & CEO

 
 
 

Signature Page to Merger Agreement

--------------------------------------------------------------------------------





LIMA INTERNATIONAL CORPORATION
By /s/ Josef H. von Rickenbach
Name: Josef von Rickenbach
Title: President & CEO

 
 
 

Signature Page to Merger Agreement

--------------------------------------------------------------------------------





LIQUENT, INC.
By /s/ Richard Riegel
Name: Richard Riegel
Title: Chief Executive Officer

 
 
 

Signature Page to Merger Agreement

--------------------------------------------------------------------------------





RICHARD RIEGEL
/s/ Richard Riegel                


DAVID PINCUS
/s/ David Pincus    



 
 
 

Signature Page to Merger Agreement

--------------------------------------------------------------------------------





ML SELLER REP LLC, solely in its capacity as Securityholders’ Representative
By /s/ George Kase
Name: George Kase
Title: President



 
 
 

Signature Page to Merger Agreement

--------------------------------------------------------------------------------





Liquent Acquisition, LLC
By: Marlin Equity Partners II, L.P., its Manager
By: Marlin Ultimate GP, LLC
By /s/ George Kase
Name: George Kase
Title: Manager



 
 
 

Signature Page to Merger Agreement